Case 8:21-cv-00338-CJC-ADS Document 34-2 Filed 06/30/21 Page 1 of 60 Page ID #:255



    1 BENJAMIN M. SADUN (287533)
    2 benjamin.sadun@dechert.com
      DECHERT LLP
    3 US Bank Tower, 633 West 5th Street,
    4 Suite 4900
      Los Angeles, CA 90071-2013
    5 Phone: (213) 808-5721; Fax: (213) 808-5760
    6
      KATHLEEN N. MASSEY (pro hac vice)
    7 kathleen.massey@dechert.com
    8 MARK CHEFFO (pro hac vice forthcoming)
      mark.cheffo@dechert.com
    9 Three Bryant Park
   10 1095 Avenue of the Americas
      New York, NY 10036
   11 Phone: (212) 698-3500; Fax: (212) 698 3599
   12
      Attorneys for Defendant
   13
                          UNITED STATES DISTRICT COURT
   14
                         CENTRAL DISTRICT OF CALIFORNIA
   15                            SOUTHERN DIVISION
   16 JANE DOE on behalf of herself and all    CASE NO. 8:21-CV-00338-CJC-ADS
   17 other similarly situated,
                   Plaintiffs,                 Judicial Officer: Cormac J. Carney
   18                                          Courtroom:        9B
             v.
   19
                                               DECLARATION OF BENJAMIN M.
   20 MINDGEEK USA INCORPORATED,               SADUN IN SUPPORT OF
      MINDGEEK S.A.R.L., MG                    DEFENDANTS’ MOTION TO
   21 FREESITES LTD (D/B/A PORNHUB),
                                               DISMISS THE COMPLAINT WITH
   22 MG FREESITES II LTD, MG                  PREJUDICE
      CONTENT RT LIMITED, AND 9219-
   23 1568 QUEBEC INC. (D/B/A
                                              Date: August 2, 2021
   24 MINDGEEK),                              Time: 1:30 p.m.
                   Defendants.
   25                                         Courtroom: 9B
   26
   27
   28
Case 8:21-cv-00338-CJC-ADS Document 34-2 Filed 06/30/21 Page 2 of 60 Page ID #:256



    1        I, Benjamin M. Sadun, do hereby declare and state as follows:
    2        1.     I am an active member of the State Bar of California in good standing,
    3 am Counsel at the law firm Dechert LLP, and counsel of record for Defendants in
    4 the above-captioned action. I have personal knowledge of the matters set forth in
    5 this declaration, and if called upon as a witness I could and would testify
    6 competently thereto:
    7        2.     I make this declaration in support of Defendants’ motion to dismiss the
    8 Complaint with prejudice.
    9     3.     A copy of the Terms of Service for the website Pornhub.com, as of
   10 March 9, 2020, is attached as Exhibit A.
   11      4.     A copy of the Complaint in the case Jane Doe v. Reddit, Inc. (C.D.
   12 Cal., No. 8:21-cv-00768) is attached as Exhibit B.
   13
   14        I declare under penalty of perjury under the laws of the state of California that
   15 the foregoing is true and correct.
   16        Executed this 30th day of June, 2021 at Los Angeles, California
   17
   18                                                /s/ Benjamin M. Sadun
   19                                                Benjamin M. Sadun (287533)
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                                 1                       CASE NO. 8:21-CV-00338
                                DECLARATION OF BENJAMIN M. SADUN
Case 8:21-cv-00338-CJC-ADS Document 34-2 Filed 06/30/21 Page 3 of 60 Page ID #:257



    1                            CERTIFICATE OF SERVICE
    2
             I hereby certify that on June 30, 2021, I electronically filed the foregoing
    3
    4 document with the clerk of the Court and served counsel of record via the CM/ECF
    5 system.
    6
    7                                           /S/ BENJAMIN M. SADUN
                                              BENJAMIN M. SADUN (287533)
    8
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                                 2                       CASE NO. 8:21-CV-00338
                               DECLARATION OF BENJAMIN M. SADUN
Case 8:21-cv-00338-CJC-ADS Document 34-2 Filed 06/30/21 Page 4 of 60 Page ID #:258




                         Exhibit A
       Case
2/23/2021         8:21-cv-00338-CJC-ADS DocumentTerms
                                                 34-2Of Service
                                                         Filed| 06/30/21
                                                                Pornhub.com Page 5 of 60 Page ID #:259




  HOME       PREMIUM      MODELHUB       SHOP       TOYS     SEXUAL WELLNESS         INSIGHTS      SITES    EN


                                           Search 13,775,263 videos...                                       Upload              Upgrade



         HOME              PORN VIDEOS               CATEGORIES               LIVE CAMS               PORNSTARS                   FUCK NOW              COMMUNITY                PH



    Advertising     FAQ          Terms of Service          Privacy Policy     DMCA           DMCA Takedown Form           2257         Webmasters            Content Partner Program




    Terms Of Service
   Last Modified: March 9, 2020
   Acceptance of the Terms of Service

   By using or visiting www.pornhub.com, www.pornhubpremium.com or www.modelhub.com (individually a "Website" and, collectively, the "Websites"), or any conten
   and services offered on or through any of the Websites, whether as a guest or a registered user, or by clicking to accept or agree to the Terms of Service when this o
   available to you, you signify your agreement to these Terms of Service and our Privacy Policy, found at https://www.pornhubpremium.com/information/privacy,
   https://www.modelhub.com/information/privacy, https://www.pornhub.com/information/privacy and incorporated herein by reference.

   These Terms of Service apply to all users, including users who are also contributors of Content, of any of the Websites, web pages, interactive features, embeddable
   uploader and other applications, widgets, blogs, social networks, social network "tabs", or other online or wireless offerings that post a link to these Terms of Service
   accessed via computer, mobile device, or other technology, manner, or means.

   "Content" includes the text, software, scripts, graphics, photos, sounds, music, videos, audiovisual combinations, interactive features, textual content, and other mat
   view, upload, publish, submit, make available, display, communicate or post on, or transmit to other users or other person or access through, a Website.

   If you do not agree to any of these terms of Service or our Privacy Policy, please do not access or use any of the Websites.

   You consent to entering these Terms of Service electronically, and to storage of records related to these Terms of Service in electronic form.

   Ability to Accept Terms of Service

   You affirm that you are at least 18 years of age or the age of majority in the jurisdiction you are accessing a Website from, and are fully able and competent to enter
   conditions, obligations, affirmations, representations, and warranties set forth in these Terms of Service, and to abide by and comply with these Terms of Service. If y
   18 or the applicable age of majority, please do not use any of the Websites. You also represent that the jurisdiction from which you access a Website does not prohib
   or viewing of sexually explicit content.

   Changes to the Terms of Service

   We reserve the right to amend these Terms of Service at any time and without notice, and it is your responsibility to review these Terms of Service for any changes.
   Website following any amendment of these Terms of Service will signify your assent to and acceptance of its revised terms.

   The updated version of the Terms of Service supersedes any prior versions immediately upon being posted, and the prior version(s) shall have no continuing legal e
   should periodically review the most up-to-date version of the Terms of Service found at https://www.pornhubpremium.com/information/terms,
   https://www.modelhub.com/information/terms, https://www.pornhub.com/information/terms.

   About Our Websites

   The Websites allow for uploading, sharing and general viewing of various types of adult-oriented content by users, registered and unregistered, and models who des
   and view visual depictions of adult-oriented content, including sexually explicit images. In addition, the Websites contain texts, messages, files, data, information, im
   videos, recordings, materials, code or content of any kind and other materials posted or uploaded by users and models.

   The Websites may contain links to third party sites that are not owned or controlled by the Websites or their operator. The Websites have no control over, and assum
   responsibility for, the content, privacy policies, or practices of any third party sites. In addition, the Websites will not and cannot censor or edit the content of any third
   using any of the Websites, you expressly relieve us from all liability arising from your use of any third-party sites. Accordingly, we encourage you to be aware when y
   Websites and to read the terms, conditions, and privacy policies of each other sites that you visit.
   The Websites are for your personal use and shall not be used for any commercial endeavor except those specifically endorsed or approved by the Websites.

   The Websites are for adult-oriented content. Other categories of content may be rejected or deleted in our sole discretion. We may, in our sole discretion and at nay
   any content on the Websites.

   You understand and acknowledge that when using any of the Websites, you will be exposed to content from a variety of sources, and that the Websites are not resp
   accuracy, usefulness, safety, or intellectual property rights of or relating to such content. You further understand and acknowledge that you may be exposed to conte
   inaccurate, offensive, indecent, or objectionable, and you agree to waive, and hereby do waive, any legal or equitable rights or remedies you have or may have agai
   Websites with respect thereto, and agree to indemnify and hold the Websites, their site operator, their parent corporation, their respective affiliates, licensors, service
   officers, directors, employees, agents, successors and assigns, harmless to the fullest extent allowed by law regarding all matters related to your use of any of the W

   Communication Preferences

   By using any of the Websites, you expressly and specifically consent to receiving electronic communications from us relating to your account. These communication
   sending emails to your email address provided during registration, or posting communications on the Websites (for example, through the members’ area on the Web
   login to ensure receipt in the event you have unsubscribed from email communications), or in the "My Account" or "My Profile" page and may include notices about y
   (such as upcoming payment notifications, change in password or payment method, confirmation emails and other transactional information) and are part of your rela
   us. You agree that any notices, agreements, disclosures or other communications that we send to you electronically will satisfy any legal communication requiremen
   that such communications be in writing. You should maintain copies of electronic communications by printing a paper copy or saving an electronic copy. You also ex
   specifically consent to receiving certain other communications from us, such as newsletters about new features and content, special offers, promotional announcem

web.archive.org/web/20201208153146/https:/www.pornhub.com/information/terms                                                                                                   1/10
       Case
2/23/2021       8:21-cv-00338-CJC-ADS DocumentTerms
                                               34-2Of Service
                                                       Filed| 06/30/21
                                                              Pornhub.com Page 6 of 60 Page ID #:260
   customer surveys via email or other methods. If you no longer want to receive certain non-transactional communications, you will need to avail yourself of the unsub
   mechanism set out in the applicable communication.

   Purchasing Content, Subscriptions, Free Trials, Promotion Subscriptions, Billing and Cancellation

   Use of Third-Party Internet Payment Service Providers

   Purchases of Content made available by Models and payment for subscriptions to Pornhub Premium can be made by credit cards, and when available, by debit card
   processed through our third-party Internet payment service providers or other payment processors. By purchasing Content made available by Models or subscribing
   Premium, you hereby consent to and agree to abide by such third-party Internet payment service providers’ or payment processors’ customer terms and conditions,
   and understand that we have no control whatsoever on such customer terms and conditions, and policies. If you cannot agree to such third-party internet payment s
   providers’ or payment processors’ customer terms and conditions or policies, do not purchase Content made available by Models or subscribe to Pornhub Premium.

   Purchasing Content from Models

   You may purchase Content made available to you by Models. Purchases are payable in advance. Different packages you can choose from may be offered. Models m
   available to you reserve the right to change Content prices at any time, at their sole discretion and without liability to you. Any purchased Content will not be availabl
   account in the event that your account is deleted by you or otherwise terminated in accordance with these Terms of Services.

   Subscriptions to Pornhub Premium

   Your subscription to Pornhub Premium, which may start with a free trial or promotional subscription, will continue unless and until you cancel, or we terminate it. You
   us with a current, valid, accepted method of payment (as such may be updated from time to time, "Payment Method") to use our services. We will bill the applicable
   fee to your Payment Method. You must cancel your subscription before it renews in order to avoid billing of the next period’s subscription fees to your Payment Meth

   We may offer a number of subscription plans, including special promotional plans or subscriptions with differing conditions and limitations. Any materially different te
   described in these Terms of Service will be disclosed at your sign-up or in other communications made available to you. You can find specific details regarding your
   with us by verifying the email receipt issued upon your sign-up or by contacting us in one of the manners described at https://support.pornhubpremium.com. Some p
   subscriptions may be offered by third parties in conjunction with the provision of their own products and services. We are not responsible for the products and servic
   such third parties. We reserve the right to modify, terminate or otherwise amend, in our sole discretion, our offered subscription plans.

   Free Trials and Promotional Subscriptions to Pornhub Premium

   Your subscription to Pornhub Premium may start with a free trial or promotional subscription. The free trial period of your subscription lasts for seven days, or as othe
   specified during sign-up. For combinations with other offers, restrictions may apply. Free trials or promotional subscriptions are for new and certain former subscribe
   reserve the right, in our sole discretion, to determine your eligibility for free trial or promotional subscription.
   We will begin billing your Payment Method for monthly subscription fees at the end of the free trial period of your subscription or at the end of your promotional subs
   you cancel prior to the end of the applicable period. To view the specific details of your subscription, including monthly subscription price and end date of your free tr
   promotional subscription, please verify the email receipt issued upon your sign-up or contact us in one of the manners described at https://support.pornhubpremium
   authorize your Payment Method through various methods, including authorizing it up to an amount equal to or similar to the amount of the monthly subscription fee a
   register. In some instances, your available balance or credit limit may be reduced to reflect the authorization during your free trial period. However, you will not be ch
   your free trial period for the subscription fee.

   Billing for Subscriptions to Pornhub Premium
   By starting your subscription to Pornhub Premium and providing or designating a Payment Method, you authorize us to charge you a recurring subscription fee at th
   rate, and any other charges you may incur in connection with your use of our services to your Payment Method. You acknowledge that the amount billed each period
   not materially) from term to term and you authorize us to charge your Payment Method for such varying amounts, which may be billed monthly in one or more charg
   We reserve the right to adjust pricing for our service or any components thereof in any manner and at any time as we may determine in our sole discretion. Except a
   expressly provided for in these Terms of Service, any material price increases to your service will take effect following notice to you.
   The subscription fee for our services will be billed at the beginning of the paying portion of your subscription and each period thereafter unless and until you cancel y
   subscription. We automatically bill your Payment Method each period on or near the calendar day corresponding to the commencement of your paying subscription.
   fees are fully earned upon payment. We reserve the right to change the timing of our billing, in particular, as indicated below, if your Payment Method has not succes
   processed. In the event that your paying subscription began on a day not contained in a given month, we may bill your Payment Method on a day in the applicable m
   other day as we deem appropriate. Your renewal date may change due to changes in your subscription. We may authorize your Payment Method in anticipation of s
   service-related charges. In the event that your Payment Method does not successfully process a charge for a subscription fee, you authorize us to charge you an ad
   fee up to $1.99 in order to keep your subscription temporarily active until the full subscription fee can be processed successfully and your full term renewed.
   As used in these Terms of Service, "billing" shall indicate a charge, debit or other payment clearance, as applicable, against your Payment Method. Unless otherwise
   differently, month or monthly refers to your billing cycle.
   MG Billing, Probiller.com, MGBill, Vendo, Segpay, WTS, EPOCH, or others (depending on your geographical location) may appear on your credit card, bank stateme
   bill for all applicable charges. If multiple websites are joined utilizing any Payment Method, your statement will list each individual purchase comprising the transactio
   may include other information on your statement based on requirements of credit card association, telephone regulation, National Automated Clearinghouse Associa
   other mandated rules and regulations. If you elect to use a checking account to purchase a subscription to Pornhub Premium, a debit will be executed on your check

   Taxes
   Value-Added Tax or VAT, sales tax or other excise tax may be included in, or added to, the price for Content made available to you by Models or subscription fee for
   Premium depending on your country, state, territory, city, or on other applicable local regulations. Tax rates may vary accordingly.
   No Refunds

   PAYMENTS ARE NONREFUNDABLE AND THERE ARE NO REFUNDS OR CREDITS FOR PARTIALLY USED PERIODS.
   In the event we terminate your rights to use any of the Websites because of a breach of these Terms of Service, you shall not be entitled to the refund of any unused
   subscription fees. We reserve the right (but not the obligation) to refund the purchased amount if there is a technical error with respect to the purchased Content; this
   determined by us in our sole discretion.

   At any time, and for any reason, we may provide a refund, discount, or other consideration to some or all of our subscribers or to purchasers of Content. The amoun
   such credits, and the decision to provide them, are in our sole discretion. The provision of credits in one instance does not entitle you to credits in the future for simila
   nor does it obligate us to provide credits in the future, under any circumstance.

   Payment Methods
   You may edit your Payment Method information by clicking on the "Manage Premium Account" link found at https://www.pornhubpremium.com/user/manage or by co
   Customer Care in one of the manners described at https://support.pornhubpremium.com. If a payment is not successfully processed, due to expiration, insufficient f
   otherwise, and you do not edit your Payment Method information or cancel your account, you remain responsible for any uncollected amounts and authorize us to co

web.archive.org/web/20201208153146/https:/www.pornhub.com/information/terms                                                                                               2/10
       Case
2/23/2021       8:21-cv-00338-CJC-ADS DocumentTerms
                                               34-2Of Service
                                                       Filed| 06/30/21
                                                              Pornhub.com Page 7 of 60 Page ID #:261
   the Payment Method, as it may be updated. This may result in a change to your payment billing dates. For certain Payment Methods, the issuer of your Payment Me
   charge you a transaction fee or other charges.
   Cancellation of Pornhub Premium Subscription

   You may cancel your subscription to Pornhub Premium at any time while logged into your account under the "Manage Premium Account" link found at
   https://www.pornhubpremium.com/user/manage or by notifying us either by electronic or conventional mail, by chat, or by telephone. You are liable for charges incur
   date of the termination and you will continue to have access to our service through the end of your monthly billing period. WE DO NOT PROVIDE REFUNDS OR CR
   ANY PARTIAL-MONTH SUBSCRIPTION PERIODS. You may also cancel your subscription to Pornhub Premium, by contacting our Customer Care in one of the ma
   described, or using the online cancellation form, or using the online cancellation form, in your user settings at https://www.pornhubpremium.com/user/manage/start.
   your subscription to Pornhub Premium, your account will automatically be downgraded to a regular account at the end of your current billing period.
   Cardholder Disputes/Chargebacks

   All chargebacks are thoroughly investigated and disputed and may prevent future purchases with our third-party Internet payment service providers given the circum
   claims may result in our third-party Internet payment service providers contacting your card issuer to protect you and prevent future fraudulent charges to your paym

   Electronic Receipt
   You will receive an email receipt to the email provided upon initial registration, as the same may be changed by you over time. You may request a copy of the accou
   your account but we cannot guarantee the availability of such records more than 365 days after a subscription or purchase date. Requests must be made directly to
   contact MG Billing, refer to our Customer Care in one of the manners described at https://support.pornhubpremium.com.
   Accessing the Websites and Account Security

   We reserve the right to withdraw or amend any of the Websites, and any service or material we provide on the Websites, in our sole discretion without notice. We wi
   for any reason all or any part of a Website is unavailable at any time or for any period. From time to time, we may restrict access to some parts of a Website, or the e
   to users, including registered users.
   You are responsible for:

   · making all arrangements necessary for you to have access to the Websites, and
   · ensuring that all persons who access any of the Websites through your internet connection are aware of these Terms of Service and comply with them.

   To access the Websites or some of the resources they offer, you may be asked to provide certain registration details or other information. It is a condition of your use
   Websites that all the information you provide on the Websites is correct, current and complete. You agree that all information you provide to register with the Website
   including but not limited to through the use of any interactive features on the Websites, is governed by our Privacy Policy found at
   https://www.pornhubpremium.com/information/privacy, https://www.modelhub.com/information/privacy, https://www.pornhub.com/information/privacy, and you conse
   we take with respect to your information consistent with our Privacy Policy.

   If you choose, or are provided with, a user name, password or any other piece of information as part of our security procedures, you must treat such information as c
   and you must not disclose it to any other person. You are fully responsible for all activities that occur under your user name or password. You also acknowledge that
   is personal to you and agree not to provide any other person with access to the Websites or portions of the Websites using your user name, password or other secu
   You agree to notify us immediately of any unauthorized access to or use of your user name or password or any other breach of security by contacting us at support@
   You also agree to ensure that you exit from your account at the end of each session. You should use particular caution when accessing your account from a public o
   computer so that others are not able to view or record your password or other personal information. Although the Websites will not be liable for your losses caused b
   unauthorized use of your account, you may be liable for the losses of the Websites or others due to such unauthorized use.

   If you interact with us or with third-party service providers, and you provide information, including account or credit card or other payment information, you agree that
   that you provide will be accurate, complete, and current. You will review all policies and agreements applicable to use of third party services. In the event you use ou
   over mobile devices, you hereby acknowledge that your carrier’s normal rates and fees, such as excess broadband fees, will still apply.
   We have the right to disable any user name, password or other identifier, whether chosen by you or provided by us, at any time in our sole discretion for any or no re
   if, in our opinion, you have violated any provision of these Terms of Service.

   You acknowledge that the Websites reserve the right to charge fees for their services and Websites access and to change their fees in their sole discretion.
   Limited, Conditional License to Use Our Intellectual Property

   Pornhub, Pornhub Premium, Modelhub, and our associated logos and names are our trademarks and/or service marks. Other trademarks, service marks, names, an
   on or through the Websites, such as trademarks, service marks, names, or logos associated with third party content providers, are the trademarks, service marks, or
   respective owners. You are granted no right or license with respect to any of the aforesaid trademarks, service marks, or logos.
   The inclusion of images or text containing the trademarks or service marks or the name or likeness of any person, including any celebrity, does not constitute an end
   express or implied, by any such person, of the Websites or vice versa .
   The Websites and certain materials available on or through the Websites are content we own, authored, created, purchased, or licensed (collectively, our "Works").
   may be protected by copyright, trademark, patent, trade secret, and/or other laws, and we reserve and retain all rights in our Works and the Websites.
   We hereby grant you a conditional, royalty-free, limited, revocable, non-sublicensable, non-transferable and non-exclusive license to access our Websites and Work
   your personal use in connection with using the Websites.
   We grant you a conditional and limited license to access, view, and display our Websites and Works, and to create and display transient copies of the Websites and
   necessary to view them, conditioned upon your agreement to display the Websites whole and intact as presented by the Websites host, complete with any advertisin
   interfere with the display of any advertising, and to not use ad blocking software of any kind. This limited license is further conditioned upon your agreement not to us
   information obtained from or through the Websites to block or interfere with the display of any advertising on the Websites, or for the purpose of implementing, modif
   updating any software or filter lists that block or interfere with the display of any advertising on the Websites. Interference with the display of any advertising on the W
   of ad blocking software to block or disable any advertising while viewing the Websites, or use of information obtained from or through the Websites to update any ad
   software or filter lists, is prohibited, violates the conditions of your limited license to view the Websites and Works and constitutes copyright infringement.
   You may not otherwise reproduce, distribute, communicate to the public, make available, adapt, publicly perform, link to, or publicly display the Websites and Works
   adaptations thereof unless expressly set forth herein. Such conduct would exceed the scope of your license and constitute copyright infringement.
   The Websites may provide an "Embeddable Player" feature, which you may incorporate into your own website for use in accessing the Content on the Websites. Yo
   modify, build upon or block any portion or functionality of the Embeddable Player in any way, including but not limited to links back to the Websites.
   The above described license is conditioned on your compliance with these Terms of Service, including, specifically, your agreement to view the Websites whole and
   presented by the Websites host, complete with any advertising, and shall terminate upon termination of these Terms of Service. If you breach any provision of these
   Service, any license you have obtained will be automatically rescinded and terminated. In order to protect our rights some Content made available on the Websites m


web.archive.org/web/20201208153146/https:/www.pornhub.com/information/terms                                                                                              3/10
       Case
2/23/2021       8:21-cv-00338-CJC-ADS DocumentTerms
                                               34-2Of Service
                                                       Filed| 06/30/21
                                                              Pornhub.com Page 8 of 60 Page ID #:262
   controlled by digital rights management technologies, which will restrict how you may use the Content. You must not circumvent, remove, delete, disable, alter, or oth
   interfere with any digital rights management technology. Such conduct is prohibited by law.
   If the Websites allow you to download or otherwise copy our Works, you are not buying or being gifted copies thereof. Instead, you are licensing a limited, revocable
   sublicensable, non-transferable and non-exclusive right to possess and use the copies for personal, non-commercial use, subject to specific terms and conditions (th
   License"). Under this Download License you may not thereafter reproduce, distribute, communicate to the public, make available, adapt, publicly perform, or publicly
   Websites and/or Works or any adaptations thereof unless expressly set forth herein. Such conduct would exceed the scope of your Download License and constitute
   infringement. At the expiration of your Download License or the termination of these Terms of Service, you will delete or otherwise dispose of all copies of Works in y
   possession.

   Content Posted by Users and Models
   As the Websites’ account holder, you may submit Content to the Websites and other websites linked to the Websites including videos and user comments. You unde
   Websites do not guarantee any confidentiality with respect to any Content you submit.
   You shall be solely responsible for your own Content and the consequences of posting, uploading, publishing, transmitting, or otherwise making available your Conte
   Websites. You understand and acknowledge that you are responsible for any Content you submit or contribute, and you, not us, have full responsibility for such Con
   its legality, reliability, accuracy, and appropriateness. We do not control Content you submit or contribute, and we do not make any guarantee whatsoever related to
   submitted or contributed by users. Although we sometimes review Content submitted or contributed by users, we are not obligated to do so. Under no circumstances
   liable or responsible in any way for any claim related to Content submitted or contributed by users.
   You affirm, represent, and warrant that you own or have the necessary licenses, rights, consents, and permissions to publish Content you submit; and you license to
   all patent, trademark, trade secret, copyright, or other proprietary rights in and to such Content for publication on the Websites pursuant to these Terms of Service.
   You further agree that Content you submit to the Websites will not contain third party copyrighted material, or material that is subject to other third party proprietary ri
   you have permission from the rightful owner of the material or you are otherwise legally entitled to post the material and to grant to the Websites all of the license rig
   herein.
   You agree and understand that the Websites (and their successors’ and affiliates’) may make use of your Content for promotional or commercial purposes and to ren
   services pursuant to these Terms of Services. For clarity, you retain all of your ownership rights in your Content. By submitting Content to the Websites, you hereby g
   Websites’ operators an unlimited, worldwide, perpetual, non-exclusive, royalty-free, sublicensable, and transferable license to use, reproduce, publish, distribute, bro
   market, create derivative works of, adapt, translate, publicly display, communicate, or perform, make available or otherwise use all of the Content, including without l
   promoting and redistributing part or all of the Websites (and derivative works thereof) in any media formats and through any media channels. You also waive to the f
   permitted by law any and all claims against us related to moral rights in the Content. In no circumstances will we be liable to you for any exploitation of any Content t
   You also hereby grant each user of the Websites a non-exclusive, royalty free license to access your Content through the Websites, and to use, reproduce, display, c
   and perform such Content as permitted through the functionality of the Websites and under these Terms of Service. The above licenses granted by you in video Con
   submit to the Websites terminate within a commercially reasonable time after you remove or delete your Content from the Websites. You understand and agree, how
   Websites may retain, but not display, distribute, or perform, server copies of your videos that have been removed or deleted. The above licenses granted by you in u
   you submit are perpetual and irrevocable.

   The Websites do not endorse any Content submitted by any user or other licensor, or any opinion, recommendation, or advice expressed therein, and the Websites
   disclaim any and all liability in connection with Content. The Websites do not permit copyright infringing activities and infringement of intellectual property rights on th
   and the Websites will remove all Content if properly notified that such Content infringes on another’s intellectual property rights. The Websites reserve the right to re
   without prior notice.
   All Content you submit must comply with the Content standards set out in these Terms of Service.
   If any of the Content that you post to or through the Websites contains ideas, suggestions, documents, and/or proposals to us, we will have no obligation of confiden
   or implied, with respect to such Content, and we shall be entitled to use, exploit, or disclose (or choose not to use or disclose) such Content in our sole discretion wit
   obligation to you whatsoever ( i.e. , you will not be entitled to any compensation or reimbursement of any kind from us under any circumstances).
   In the process of posting Content to the Websites, you may be asked to provide some personally identifying information, such as your name, address, email address
   and other documentation. You may also be asked to provide such information in order to use certain features of the Websites.
   We will keep a record of the information you provide, including your personally identifiable information. That information may be linked in our records to other informa
   provide, including Content. We will not provide your name or other personally identifying information to our advertisers or business partners without your permission.
   that some of the information you provide in registering for and using the Websites, including the name used in registering for and using the Websites or other person
   information, may be displayed to other members of the Websites, and may become public. In addition, we may disclose the personally identifying information and do
   you provide in some limited circumstances, including but not limited to responses to subpoenas or requests by law enforcement, or as required by taxing authorities.
   Content Posted by Models
   If you want to become a Model and post Content through the Websites, you must first join our Model Program and agree to its terms and conditions and provide true
   personal information. If the information you provide is not true and correct, you face the immediate termination of your account and you may be subject to legal sanc
   We may, in our sole discretion, decline your application to join our community of content providers for any reason.
   You may be asked to provide a valid email address for verification purposes and quality assurance, and you agree that we may send you emails, both of a transactio
   also for commercial and promotional purposes.
   You will choose your own screen name, which must be unique to you, not offensive to others, and not in violation of another’s copyright or trademark. You will also c
   password, which you can change later. It is imperative that you do not let anyone else use your account (you must keep your password secret and secure). Certain c
   your personal information such as your name and screen name can only be made by our staff. Therefore, if your information appears incorrect or needs to be chang
   need to contact our staff to have this done.
   You may never use anyone else’s account, just as no one can ever use yours.
   Before you are able to make and receive earnings from Content you may offer for sale, you need to verify your identity. In order to do so, you need to submit to us hi
   or scans of a minimum of one to two information documents, containing your date of birth, expiration date of the ID, your photo, your full legal name and your addres
   be, for example, your driver’s license (in countries where a national ID is not mandatory), international passport, citizenship card, state ID, national passport or your
   card. The other form of identification may be a utility bill. If all the required information is set out on your government-issued photo ID, you do not need a second doc
   may, in our sole discretion, require you to provide us multiple forms of identification to establish proof of adulthood and identity.

   You acknowledge that you are solely responsible for the activity that occurs on your account. Please note that you may not permit any other person to use your acco
   you must immediately inform us of any apparent breach of security, such as loss, theft or unauthorized disclosure or use of a screen name or password.
   You will be liable for any losses incurred by us due to the unauthorized use of your account. We are not liable for your losses caused by any unauthorized use of you
   you specifically waive any such claim and agree to defend and indemnify us against any such claims made against your account by third parties.



web.archive.org/web/20201208153146/https:/www.pornhub.com/information/terms                                                                                               4/10
       Case
2/23/2021        8:21-cv-00338-CJC-ADS DocumentTerms
                                                34-2Of Service
                                                        Filed| 06/30/21
                                                               Pornhub.com Page 9 of 60 Page ID #:263
   To the extent you voluntarily create a user profile to participate in certain select services offered by us, your profile (and its contents) may be searchable by other use
   through the Websites and others partnered or networked with us. Likewise, your profile (and its contents) may be searchable by publicly available search engines.
   Model Content
   You have decided to join the community of content contributors as a "Model" and submit Content. You understand that we do not guarantee any confidentiality with r
   Content you contribute.
   Subject to what is permitted under applicable law, you are free to choose the type of Content you produce and post or publish. You shall be solely responsible for yo
   and the consequences of posting or publishing such Content. In connection with Content you post or publish, you affirm, represent, and/or warrant that: (i) you own o
   necessary licenses, rights, consents, and permissions to use and authorize us to use all patent, trademark, trade secret, copyright, right to privacy, right to publicity,
   proprietary commercial or personal rights in and to any and all your Content to enable inclusion and use of Content in the manner contemplated by the Websites and
   of Service, (ii) all persons depicted in the Content freely and voluntarily consented to the production of the Content, (iii) you are in compliance with any applicable rec
   (including those imposed by 18 U.S.C. Section 2257 and 28 C.F.R. 75) or age verification laws and regulations, and (iv) you have the written consent, release, and/o
   each and every identifiable persons in your Content to use the name or likeness of each individual for use in your Content in the manner contemplated by the Websi
   Terms of Service. We may, in our sole discretion, require you to provide us with written evidence of the foregoing. If we require such written evidence, you agree to p
   within five (5) working days of the date of our request. If you fail to provide us with such required written evidence within that timeframe, we may, amongst others and
   discretion, withhold indefinitely payments to you.
   We are not responsible for any Content that violates community standards in your community. If you are seeking information regarding any illegal or inappropriate ac
   agree to leave the Websites immediately. We expect and demand that you comply with all federal, state, provincial and local laws when using the Websites and whe
   posting Content to the Websites. If you are unsure whether or not Content will violate a law, you are urged to contact an attorney prior to posting the Content. We ca
   every jurisdiction’s laws for all Content that is posted to the Websites. As such, we are not responsible for the Content of the Websites.
   You must evaluate, and bear all risks associated with, the use of any Content, including any reliance on the accuracy, completeness, or usefulness, or lawfulness of
   In this regard, you acknowledge that you may not rely on any content created by us or Content transmitted to the Websites. You are responsible for all your Content
   uploaded, posted, emailed, transmitted, or otherwise made available via the Websites.
   If we have a reason to suspect that your Content violates any third party right, including without limitation any copyright, trademark, or property right, we can require
   us with written evidence of your ownership of, or right to use, the material in question. If we require such written evidence, you agree to provide it to us within five (5)
   of the date of our request. Your failure to provide us with such required written evidence within that timeframe may lead to the immediate termination of your account
   demanding compensation from you for any accrued costs and damages related to such Content, and the immediate suspension of any and all pending payments fro
   Models’ Commission
   Models will be entitled to receive the following:
   · Modelhub videos on demand: up to sixty five percent (65%) of the revenues generated from the sale of your Content on Modelhub net of any applicable sales taxe
   not limited to, Value Added Tax and state sales tax). Within certain limits, you are allowed to set the price at which your Content will be sold.
   · Model Program – Ad Share Revenue: on free to watch videos on the Websites, a percentage of the ad revenue that the video earns.

   · Fan Clubs: if enabled, eighty percent (80%) of all the subscription revenues from your fan-only content net of any applicable sales taxes (such as, but not limited to
   Tax and state sales tax).
   · For each video in the Pornhub Premium Viewshare Program on the Websites, an amount equal to the (i) the view share fraction of such video during the month an
   percent (15%) of the net revenues for such month.
   We are a marketplace facilitator with respect to certain sales of Content by Models on the Websites. Where required by U.S. state law, we are assuming the rights a
   seller with respect to taxable sales of Content by Models through the Websites. Where required by U.S. law, we have registered with the applicable state departmen
   and will collect and remit sales tax on taxable sales of Content by Models. We began complying with marketplace facilitator laws on or about October 1, 2019. We w
   withhold from any amount payable to the Model such as amounts as we are required to deduct and withhold with respect to such payment under the provision of any
   laws, and remit such deduction and withheld amount to the concerned tax authorities.
   Notwithstanding the foregoing, it is the Model’s responsibility to remit all applicable Value-Added Tax or VAT, sales tax or other excise taxes to the applicable tax auth
   extent any such tax payment is paid to the Model. Notwithstanding anything to the contrary hereunder, Model hereby undertakes to hold us harmless and to indemni
   affiliates and our agents, from any claims made against us and them by third parties, including tax authorities, in regard of any VAT, sales tax or other excise taxes, o
   withholding thereof, with respect to Model’s Content purchased by, or licensed to users. Notwithstanding anything to the contrary in these Terms of Service, you agre
   understand that you are solely responsible for the payment of all government, state, and local taxes, levies or any other similar fees.

   You will not receive monthly a statement showing any amounts you earned. However, you will be able to view amounts earned in your account. Payments are gener
   within ten (10) business days after the end of each month (although, depending on the payment method used, it may take longer for you to actually receive your pay
   provided, however, that payment will be made only when the minimum payout, based on net income, of one hundred dollars (US$100.00) has been reached. Any am
   one hundred dollars (US$100.00) will be carried over until the minimum payout has been reached and will be paid on the next following payment date. If you provide
   incorrect payment details, any fees for chargebacks resulting from such incorrect payment details will be offset against any amounts otherwise payable to you.
   In the event you violate any part of these Terms of Services, you violate any third party right, including without limitation any copyright, property, or privacy right, or w
   party claims that all or any part of your Content caused it damage, we may, in our sole discretion, withhold indefinitely payments to you.
   We remind you that it is your sole duty and obligation to fulfill all tax obligations with regard to your activities for us, including but not limited to registration, declaratio
   payment obligations related to income taxes and VAT. If we assist you with these obligations, it does not release you from your obligations. It is your duty to inform u
   manner of changes to your personal data such as an address change or a new email.
   Use of Websites
   You agree that you will only use the Websites and our services for the lawful purposes expressly permitted and contemplated by these Terms of Service. You may no
   Websites and our services for any other purposes, including but not limited to commercial purposes, without our express written consent.
   You agree that you will view the Websites and their content unaltered and unmodified. You acknowledge and understand that you are prohibited from modifying the W
   eliminating any of the content of the Websites, including ads. By using the Websites, you expressly agree to accept advertising served on and through the Websites
   from using ad blocking software or to disable ad blocking software before visiting the Websites.
   Content is provided to you AS IS. You may access Content for your information and personal use solely as intended through the provided functionality of the Website
   permitted under these Terms of Service. You shall not download any Content unless you see a "download" or similar link displayed by the Websites for that Content.
   copy, reproduce, distribute, transmit, broadcast, display, sell, license, or otherwise exploit any Content for any other purposes without the prior written consent of the
   operator or the respective licensors of the Content. The Websites and their licensors reserve all rights not expressly granted in and to the Websites and the Content.
   Prohibited Uses



web.archive.org/web/20201208153146/https:/www.pornhub.com/information/terms                                                                                                     5/10
2/23/2021   Case 8:21-cv-00338-CJC-ADS Document 34-2
                                            Terms        Filed
                                                  Of Service      06/30/21 Page 10 of 60 Page ID
                                                             | Pornhub.com
                                               #:264
   You agree that you will not use or attempt to use any method, device, software, or routine to harm others or interfere with the functioning of any of the Websites, or u
   monitor any information in or related to the Websites for any unauthorized purpose.

   In addition to the general restrictions above, the following restrictions and conditions apply specifically to your use of Content. Any determination regarding breach of
   following is final. Please review the following list of prohibited uses carefully before using the Websites. Specifically, you agree not to use any of the Websites to:
   · violate any law or encourage or provide instructions to another to do so;
   · act in a manner that negatively affects other users’ ability to use the Websites, including without limitation by engaging in conduct that is harmful, threatening, abus
   inflammatory, intimidating, violent or encouraging of violence to people or animals, harassing, stalking, invasive of another’s privacy, or racially, ethnically, or otherwis
   objectionable;
   · post any Content that depicts any person under 18 years of age (or older in any other location in which 18 is not the minimum age of majority) whether real or simu
   · post any Content for which you have not maintained written documentation sufficient to confirm that all subjects of your posts are, in fact, over 18 years of age (or o
   other location in which 18 is not the minimum age of majority);
   · post any Content depicting underage sexual activity, non-consensual sexual activity, revenge porn, blackmail, intimidation, snuff, torture, death, violence, incest, rac
   hate speech, (either orally or via the written word);
   · post any Content that contains falsehoods or misrepresentations that could damage the Websites or any third party;
   · post any Content that is obscene , illegal, unlawful, fraudulent, defamatory, libelous, harassing, hateful, racially or ethnically offensive, or encourages conduct that w
   considered a criminal offense, give rise to civil liability, violate any law, or is otherwise inappropriate;
   · post any Content containing unsolicited or unauthorized advertising, promotional materials, spam, junk mail, chain letters, pyramid schemes, or any other form of u
   solicitation;
   · post any Content containing sweepstakes, contests, or lotteries, or otherwise related to gambling;

   · post any Content containing copyrighted materials, or materials protected by other intellectual property laws, that you do not own or for which you have not obtaine
   written permissions and releases;
   · post any Content which impersonates another person or falsely states or otherwise misrepresents your affiliation with a person;
   · use the Websites (or post any Content that) in any way that promotes or facilitates prostitution, solicitation of prostitution, human trafficking, or sex trafficking;
   · use the Websites to arrange any in-person meetings for purposes of sexual activity for hire;
   · deploy programs, software, or applications designed to interrupt, destroy or limit the functionality of any computer software or hardware or telecommunications equ
   including by engaging in any denial of service attack or similar conduct;

   · deploy or use programs, software or applications designed to harm, interfere with the operation of, or access in an unauthorized manner, services, networks, serve
   infrastructure;

   · exceed your authorized access to any portion of the Websites;
   · remove, delete, alter, circumvent, avoid, or bypass any digital rights management technology, encryption or security tools used anywhere on the Websites or in con
   our services;
   · collect or store personal data about anyone;
   · alter or modify without permission any part of the Websites or their content, including ads;
   · obtain or attempt to access or otherwise obtain any Content or information through any means not intentionally made available or provided for through the Website
   · exploit errors in design, features which are not documented, and/or bugs to gain access that would otherwise not be available.
   Additionally, you agree not to:

   · use the Websites in any manner that could disable, overburden, damage, or impair the site or interfere with any other party’s use of the Websites, including their ab
   in real time activities through the Websites;

   · use any robot, spider, or other automatic device, process, or means to access the Websites for any purpose, including monitoring or copying any of the material on
   without our prior written consent;

   · use any manual process to monitor or copy any of the material on the Websites or for any other unauthorized purpose without our prior written consent;
   · use any information obtained from or through the Websites to block or interfere with the display of any advertising on the Websites, or for the purpose of implement
   or updating any software or filter lists that block or interfere with the display of any advertising on the Websites;
   · use any device, bots, scripts, software, or routine that interferes with the proper working of the Websites or that shortcut or alter Websites functions to run or appea
   are not intended by the Websites’ design;
   · introduce or upload any viruses, Trojan horses, worms, logic bombs, time bombs, cancelbots, corrupted files or any other similar software, program, or material wh
   or technologically harmful or that that may damage the operation of another’s property or of the Websites or our services;
   · attempt to gain unauthorized access to, interfere with, damage, or disrupt any parts of the Websites, the server on which the Websites are stored, or any server, co
   database connected to the Websites;
   · remove any copyright or other proprietary notices from our Websites or any of the materials contained therein;
   · attack the Websites via a denial-of-service attack or a distributed denial-of-service attack;
   · otherwise attempt to interfere with the proper working of the Websites.
   Monitoring and Enforcement; Termination
   We have the right but not the obligation to:
   · remove or refuse to post any Content you submit or contribute to the Websites for any or no reason in our sole discretion;
   · monitor any communication occurring on or through the Websites to confirm compliance with these Terms of Service, the security of the Websites, or any legal obli


web.archive.org/web/20201208153146/https:/www.pornhub.com/information/terms                                                                                                   6/10
2/23/2021   Case 8:21-cv-00338-CJC-ADS Document 34-2
                                            Terms        Filed
                                                  Of Service      06/30/21 Page 11 of 60 Page ID
                                                             | Pornhub.com
                                               #:265
   · take any action with respect to any Content posted by you that we deem necessary or appropriate in our sole discretion, including if we believe that such Content v
   Terms of Service, infringes any intellectual property right or other right of any person or entity, threatens the personal safety of users of the Websites or the public, or
   liability for us;

   · disclose your personally identifying information or other information about you to any third party who claims that Content posted by you violates their rights, includin
   intellectual property rights, or their right to privacy;

   · take appropriate legal action, including without limitation, referral to law enforcement, for any illegal or unauthorized use of the Websites;
   · terminate or suspend your access to all or part of the Websites for any or no reason, including without limitation, any violation of these Terms of Service.
   Without limiting the foregoing, we have the right to fully cooperate with any law enforcement authorities or court order requesting or directing us to disclose the ident
   information of anyone posting any Content on or through the Websites. YOU WAIVE AND HOLD US HARMLESS AND OUR SITE OPERATORS, THEIR PARENT
   CORPORATION, THEIR RESPECTIVE AFFILIATES, LICENSORS, SERVICE PROVIDERS, OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, SUCCESSORS, A
   FROM ANY CLAIMS RESULTING FROM ANY ACTION TAKEN BY US OR ANY OF THE FOREGOING PARTIES DURING OR AS A RESULT OF ITS INVESTIGAT
   FROM ANY ACTIONS TAKEN AS A CONSEQUENCE OF INVESTIGATIONS BY EITHER US, SUCH PARTIES, OR LAW ENFORCEMENT AUTHORITIES.

   The Websites take a powerful stand against any form of child exploitation or human trafficking. If we discover that any Content involves underage individuals, or any
   fraud, or coercion, we will remove the Content and submit a report to the proper law enforcement authorities. If you become aware of any such Content, you agree to
   the Websites by contacting legal@pornhub.com.

   To maintain our services in a manner we deem appropriate for our venue and to the maximum extent permitted by applicable laws, the Websites may, but will not ha
   obligation to, review, monitor, display, reject, refuse to post, store, maintain, accept, or remove any Content posted (including, without limitation, private messages, p
   comments, public group chat messages, private group chat messages, or private instant messages) by you, and we may, in our sole discretion, delete, move, re-form
   refuse to post or otherwise make use of Content without notice or any liability to you or any third party in connection with our operation of the Websites in an appropr
   Without limitation, we may do so to address Content that comes to our attention that we believe is offensive, obscene, violent, harassing, threatening, abusive, illega
   objectionable or inappropriate, or to enforce the rights of third parties or these Terms of Service or any applicable additional terms, including, without limitation, the C
   restrictions set forth herein.
   However, we do not undertake to review Content before it is posted on the Websites and cannot ensure prompt removal of objectionable Content after it has been p
   Accordingly, we assume no liability for any action or inaction regarding transmissions, communications, or Content provided by any user or third party. We have no li
   responsibility to anyone for performance or non-performance of the activities described in this section.
   Account Termination Policy
   While pornographic and adult-oriented Content is accepted, the Websites reserve the right to decide whether Content is appropriate or violates these Terms of Servi
   other than copyright infringement and violations of intellectual property rights, such as, but not limited to, obscene or defamatory material. The Websites may at any
   prior notice and in their sole discretion, remove such Content and/or terminate a user’s account for submitting such material in violation of these Terms of Service.
   If you violate the letter or spirit of these Terms of Service, or otherwise create risk or possible legal exposure for us, we can terminate access to the Websites or stop
   or part of the Websites to you.
   Copyrights and Other Intellectual Property
   The Websites operates a clear copyright policy in relation to any Content alleged to infringe the copyright of a third party. Details of that policy can be found at
   https://www.pornhubpremium.com/information/dmca, https://www.modelhub.com/information/dmca, https://www.pornhub.com/information/dmca. If you believe that a
   violates your copyright, please see our Copyright Policy https://www.pornhubpremium.com/information/dmca, https://www.modelhub.com/information/dmca,
   https://www.pornhub.com/information/dmca for instructions on sending us a notice of copyright infringement. As part of our Copyright Policy, the Websites will termin
   access to the Websites if, under appropriate circumstances, a user has been determined to be a repeat infringer.
   The Websites are not in a position to mediate trademark disputes between users and trademark owners. Accordingly, we encourage trademark owners to resolve an
   directly with the user in question or seek any resolution in court or by other judicial means. If you’re sure you want to report content on the Websites that you believe
   trademark, you can do so by contacting https://www.pornhub.com/support. The Websites are willing to perform a limited investigation of reasonable complaints and w
   content in clear cases of infringement. Only the trademark owner or their authorized representative may file a report of trademark infringement. Please note that we
   provide the rights owner’s name, your email address and the details of your report to the person who posted the content you are reporting. This person may contact
   information you provide.

   Abuse Reporting
   The Websites do not permit any form of revenge porn, blackmail, or intimidation. Violations of this policy can be reported through the following link:
   https://www.pornhubpremium.com/content-removal, https://www.modelhub.com/content-removal, https://www.pornhub.com/content-removal.
   Reliance on Information Posted
   The information presented on or through the Websites is made available solely for general information purposes. We do not warrant the accuracy, completeness, or
   this information. Any reliance you place on such information is strictly at your own risk. We disclaim all liability and responsibility arising from any reliance placed on
   by you or any other visitor to the Websites, or by anyone who may be informed of any of its contents.
   The Websites include Content provided by third parties, including materials provided by other users, bloggers and third-party licensors, syndicators, aggregators, an
   services. All statements and/or opinions expressed in these materials, and all articles and responses to questions and other content, other than the content provided
   solely the opinions and the responsibility of the person or entity providing those materials. These materials do not necessarily reflect our opinion. We are not respons
   to you or any third party, for the content or accuracy of any materials provided by any third parties.

   Changes to the Websites
   We may update the content on the Websites from time to time, but their content is not necessarily complete or up-to-date. Any of the material on the Websites may b
   at any given time, and we are under no obligation to update such material.
   Information about You and Your Visits to the Websites
   All information we collect on the Websites is subject to our Privacy Policy located at https://www.pornhubpremium.com/information/privacy,
   https://www.modelhub.com/information/privacy, https://www.pornhub.com/information/privacy. By using the Websites, you acknowledge that you have read and unde
   terms of the Privacy Policy and that you consent to all actions taken by us with respect to your information in compliance with the Privacy Policy.
   Collection and Use of Your Usage Information by Advertisers and Others
   The Websites allow others to display advertisements using the Websites. These third parties use technology to deliver advertisements you see using the Websites d
   browser. In doing so, they may automatically receive your IP, or "Internet Protocol", address. Others that place advertising using the Websites may have the ability to
   and/or web beacons to collect information, including information about your usage of the Websites. We do not control the processes that advertisers use to collect in
   However, IP addresses, cookies and web beacons alone generally cannot be used to identify individuals, only machines. Therefore, advertisers and others whose a

web.archive.org/web/20201208153146/https:/www.pornhub.com/information/terms                                                                                               7/10
2/23/2021   Case 8:21-cv-00338-CJC-ADS Document 34-2
                                            Terms        Filed
                                                  Of Service      06/30/21 Page 12 of 60 Page ID
                                                             | Pornhub.com
                                               #:266
   or content may be provided through the service generally will not know who you are unless you provide additional information to them, by responding to an advertise
   entering into an agreement with them, or by some other means.

   Linking to the Websites and Social Media Features
   You may link to the Websites, provided you do so in a way that is fair and legal and does not damage our reputation or take advantage of it, but you must not establi
   such a way as to suggest any form of association, approval, or endorsement on our part without our express written consent.
   The Websites may provide certain social media features that enable you to:
   · link from your own or certain third-party websites to certain content on the Websites;
   · send emails or other communications with certain content, or links to certain content, on the Websites;
   · cause limited portions of content on the Websites to be displayed or appear to be displayed on your own or certain third-party websites.
   You may use these features solely as they are provided by us and solely with respect to the content they are displayed with and otherwise in accordance with any ad
   and conditions we provide with respect to such features. Subject to the foregoing, you must not:
   · cause the Websites or portions of the Websites to be displayed, or appear to be displayed by, for example, framing, deep linking or in-line linking, on any other site
   · otherwise take any action with respect to the materials on the Websites that is inconsistent with any other provision of these Terms of Service.
   The sites from which you are linking, or on which you make certain content accessible, must comply in all respects with the content standards set out in these Terms

   You agree to cooperate with us in causing any unauthorized framing or linking immediately to cease. We reserve the right to withdraw linking permission without noti
   We may disable all or any social media features and any links at any time without notice in our sole discretion.
   Links from the Websites
   If the Websites contain links to other sites and resources provided by third parties, these links are provided for your convenience only. This includes links contained i
   advertisements, including banner advertisements and sponsored links. We have no control over, and assume no responsibility for, the contents, privacy policies, or p
   those sites or resources, and accept no responsibility for them or for any loss or damage that may arise from your use of them. Inclusion of, linking to, or permitting t
   installation of any third party site, applications, software, content, or advertising does not imply approval or endorsement thereof by us. If you decide to access any o
   sites linked to the Websites, you do so entirely at your own risk and subject to the terms and conditions of use for such sites. Further, you agree to release us from a
   liability arising from your use of any third-party website, content, service, or software accessed through the Websites.

   Your communications or dealings with, or participation in promotions of, sponsors, advertisers, or other third parties found through the Websites, are solely between
   third parties. You agree that the Websites shall not be responsible or liable for any loss or damage of any sort incurred as the result of any dealings with such sponso
   parties or advertisers, or as the result of their presence on the Websites.
   Permitted Disclosures of Personal Information

   The Websites generally do not collect personally identifiable information (data such as your name, email address, password, and the content of your communication
   submit or communicate Content through the Websites or register with us in order to use certain features of the Websites. The Websites will not disclose any persona
   information they collects or obtains except: (i) as described in these Terms of Service or our Privacy Policy; (ii) after obtaining your permission to a specific use or dis
   the Websites are required to do so in order to comply with any valid legal process or governmental request (such as a court order, search warrant, subpoena, civil di
   request, or statutory requirement) and may in our sole discretion advise you of such process or request; (iv) as required to protect the Websites’ property, safety, or o
   the property or safety of others; or (v) to a person that acquires the Websites, or the assets of the Websites’ operator in connection with which such information has
   or used; or (vi) as otherwise required by law. If the Websites are required to respond to or comply with any of these information requests, we reserve the right to cha
   the cost of responding to or complying with such information request, including, but not limited to, costs of research, copies, media storage, mail, and document deliv
   any applicable legal fees.
   The Websites will have access to all information that you have submitted or created for as long as reasonably required to comply with or investigate any information
   protect the Websites. In order to enforce these Terms of Services, to protect intellectual property rights, to comply with legal processes and the law, and to protect th
   you agree to allow the Websites to access your information.
   Indemnification
   To the extent permitted by applicable law, you agree to defend, indemnify and hold harmless the Websites, their site operator, their parent corporation, their respectiv
   licensors, service providers, officers, directors, employees, agents, successors and assigns from and against any and all claims, damages, judgments, awards, oblig
   liabilities, costs or debt, and expenses (including but not limited to attorney’s fees) arising from: (i) your use of and access to the Websites; (ii) your violation of any te
   Terms of Service; (iii) your violation of any third party right, including without limitation any copyright, property, or privacy right; or (iv) any claim that your Content cau
   a third party. This defense and indemnification obligation will survive these Terms of Service and your use of the Websites. You agree that we shall have the sole righ
   obligation to control the legal defense against any such claims, demands, or litigation, including the right to select counsel of our choice and to compromise or settle
   claims, demands, or litigation.
   Disclaimers

   YOU USE THE WEBSITES AT YOUR SOLE RISK. WE PROVIDE THE WEBSITES "AS IS" AND "AS AVAILABLE". TO THE FULLEST EXTENT PERMITTED BY L
   WEBSITES, THEIR SITE OPERATOR, AND THEIR RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES, AND AGENTS DISCLAIM ALL WARRANTIES OF AN
   RELATED TO THE WEBSITES AND GOODS OR SERVICES PURCHASED AND OBTAINED THROUGH THE WEBSITES, WHETHER EXPRESS OR IMPLIED, IN
   BUT NOT LIMITED TO, THE IMPLIED WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, AND NON-INFRINGEMENT. YOU WIL
   RESPONSIBLE FOR ANY DAMAGE TO YOUR COMPUTER SYSTEM OR LOSS OF DATA THAT RESULTS FROM YOUR USE OF THE WEBSITES. WE MAKE N
   WARRANTY OR REPRESENTATION ABOUT THE ACCURACY OR COMPLETENESS OF THE WEBSITES’ CONTENT OR THE CONTENT OF ANY SITES LINK
   WEBSITES OR THAT THE WEBSITES WILL MEET YOUR REQUIREMENTS AND ASSUME NO LIABILITY OR RESPONSIBILITY FOR ANY (I) ERRORS, MISTA
   INACCURACIES OF CONTENT, (II) PERSONAL INJURY OR PROPERTY DAMAGE, OF ANY NATURE WHATSOEVER, RESULTING FROM YOUR ACCESS TO
   THE WEBSITES OR OUR SERVICES, (III) ANY UNAUTHORIZED ACCESS TO OR USE OF OUR SECURE SERVERS AND/OR ANY AND ALL PERSONAL INFO
   AND/OR FINANCIAL INFORMATION STORED THEREIN, (IV) ANY INTERRUPTION OR CESSATION OF TRANSMISSION TO OR FROM THE WEBSITES OR O
   SERVICES, (IV) ANY BUGS, VIRUSES, TROJAN HORSES, OR THE LIKE WHICH MAY BE TRANSMITTED TO OR THROUGH THE WEBSITES OR OUR SERVI
   THIRD PARTY, AND/OR (V) ANY ERRORS OR OMISSIONS IN ANY CONTENT OR FOR ANY LOSS OR DAMAGE OF ANY KIND INCURRED AS A RESULT OF
   ANY CONTENT POSTED, EMAILED, TRANSMITTED, OR OTHERWISE MADE AVAILABLE VIA THE WEBSITES OR OUR SERVICES. THE WEBSITES DO NOT
   ENDORSE, GUARANTEE, OR ASSUME RESPONSIBILITY FOR ANY PRODUCT OR SERVICE ADVERTISED OR OFFERED BY A THIRD PARTY THROUGH T
   OR OUR SERVICES OR ANY HYPERLINKED SERVICES OR FEATURED IN ANY BANNER OR OTHER ADVERTISING, AND, THE WEBSITES WILL NOT BE A
   OR IN ANY WAY BE RESPONSIBLE FOR MONITORING ANY TRANSACTION BETWEEN YOU AND THIRD-PARTY PROVIDERS OF PRODUCTS OR SERVICE
   THE PURCHASE OF A PRODUCT OR SERVICE THROUGH ANY MEDIUM OR IN ANY ENVIRONMENT, YOU SHOULD USE YOUR BEST JUDGMENT AND EX
   CAUTION WHERE APPROPRIATE.
   NO INFORMATION OBTAINED BY YOU FROM US OR THROUGH THE WEBSITES SHALL CREATE ANY WARRANTY NOT EXPRESSLY STATED IN THESE TE

web.archive.org/web/20201208153146/https:/www.pornhub.com/information/terms                                                                                                  8/10
2/23/2021   Case 8:21-cv-00338-CJC-ADS Document 34-2
                                            Terms        Filed
                                                  Of Service      06/30/21 Page 13 of 60 Page ID
                                                             | Pornhub.com
   Limitation of Liability                     #:267
   IN NO EVENT SHALL THE WEBSITES, THEIR SITE OPERATOR, AND THEIR RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES, OR AGENTS, BE LIABLE
   ANY DIRECT, INDIRECT, INCIDENTAL, SPECIAL, PUNITIVE, OR CONSEQUENTIAL DAMAGES WHATSOEVER RESULTING FROM ANY (I) ERRORS, MISTAK
   INACCURACIES OF CONTENT, (II) PERSONAL INJURY OR PROPERTY DAMAGE, OF ANY NATURE WHATSOEVER, RESULTING FROM YOUR ACCESS TO
   OUR WEBSITES OR SERVICES, (III) ANY UNAUTHORIZED ACCESS TO OR USE OF OUR SECURE SERVERS AND/OR ANY AND ALL PERSONAL INFORMA
   FINANCIAL INFORMATION STORED THEREIN, (IV) ANY INTERRUPTION OR CESSATION OF TRANSMISSION TO OR FROM OUR WEBSITES, (IV) ANY BUG
   TROJAN HORSES, OR THE LIKE, WHICH MAY BE TRANSMITTED TO OR THROUGH OUR WEBSITES OR SERVICES BY ANY THIRD PARTY, (V) ANY ERRO
   OMISSIONS IN ANY CONTENT OR FOR ANY LOSS OR DAMAGE OF ANY KIND INCURRED AS A RESULT OF YOUR USE OF ANY CONTENT POSTED, EMA
   TRANSMITTED, OR OTHERWISE MADE AVAILABLE VIA OUR WEBSITES OR SERVICES, AND/OR (VI) INTERACTIONS YOU HAVE WITH THIRD-PARTY
   ADVERTISEMENTS OR SERVICE PROVIDERS, OR THIRD-PARTY SITES, FOUND ON OR THROUGH THE WEB SITES, INCLUDING PAYMENT AND DELIVER
   RELATED GOODS OR SERVICES, AND ANY OTHER TERMS, CONDITIONS, POLICIES, WARRANTIES OR REPRESENTATIONS ASSOCIATED WITH SUCH D
   WHETHER BASED ON WARRANTY, CONTRACT, TORT, OR ANY OTHER LEGAL THEORY, AND WHETHER OR NOT THE WEBSITES OR THEIR SITE OPERT
   ADVISED OF THE POSSIBILITY OF SUCH DAMAGES. THE FOREGOING LIMITATION OF LIABILITY SHALL APPLY TO THE FULLEST EXTENT PERMITTED B
   THE APPLICABLE JURISDICTION.
   YOU SPECIFICALLY ACKNOWLEDGE THAT THE WEBSITES SHALL NOT BE LIABLE FOR CONTENT OR THE DEFAMATORY, OFFENSIVE, OR ILLEGAL CON
   ANY THIRD PARTY, AND THAT THE RISK OF HARM OR DAMAGE FROM THE FOREGOING RESTS ENTIRELY WITH YOU.
   YOU FURTHER ACKNOWLEGE THAT ANY CONTENT UPLOADED TO THE SITE MAY BE VIEWED, DOWNLOADED, REPUBLISHED, AND DISTRIBUTED – PO
   IN VIOLATION OF YOUR RIGHTS OR THIS AGREEMENT – AND THAT YOU ASSUME SUCH RISKS AS A MATERIAL PART OF THESE TERMS OF SERVICE.
   YOU AGREE NOT TO FILE ANY LAWSUIT OR PROCEEDING INCONSISTENT WITH THE FOREGOING LIABILITY LIMITATIONS.

   Any claim by you that may arise in connection with these Terms of Service will be compensable by monetary damages, and you will in no event be entitled to injunct
   equitable relief.

   Limitation on Time to File Claims
   REGARDLESS OF ANY STATUTE OR LAW TO THE CONTRARY, ANY CAUSE OF ACTION OR CLAIM YOU MAY HAVE ARISING OUT OF OR RELATING TO TH
   OF SERVICE OR THE WEBSITES MUST BE COMMENCED WITHIN ONE (1) YEAR AFTER THE CAUSE OF ACTION ACCRUES, OTHERWISE, SUCH CAUSE
   OR CLAIM IS PERMANENTLY BARRED.
   Your Comments and Concerns
   The Websites are operated by MG Freesites Ltd, Block 1, 195-197 Old Nicosia-Limassol Road, Dali Industrial zone, Cyprus 2540. All notices of copyright infringeme
   should be sent to the copyright agent designated in our Copyright Policy at https://www.pornhubpremium.com/information/dmca, https://www.modelhub.com/informa
   https://www.pornhub.com/information/dmca in the manner and by the means set forth therein.
   All other feedback, comments, requests for technical support and other communications relating to the Websites should be directed to: support@pornhub.com.
   Assignment
   These Terms of Service, and any rights and licenses granted hereunder, may not be transferred or assigned by you, but may be assigned by us without restriction.
   Fees
   You acknowledge that the Websites reserves the right to charge for their services and to change their fees from time to time in their sole discretion. Furthermore, in t
   Websites terminates your rights to use the Websites because of a breach of these Terms of Services, you shall not be entitled to the refund of any unused portion of
   fees or content purchased. In the event the Websites are required to incur fees or expenses as a result of your activity, you agree to reimburse any such fees or exp
   Miscellaneous
   These Terms of Service, your use of the Websites, and the relationship between you and us shall be governed by the laws of Cyprus, without regard to conflict of law
   Nothing contained in these Terms of Service shall constitute an agreement to the application of the laws of any other nation to the Websites. You agree that the Web
   deemed passive Websites that do not give rise to personal jurisdiction over us, either specific or general, in jurisdictions other than Cyprus. The sole and exclusive ju
   venue for any action or proceeding arising out of or related to these Terms of Service shall be in an appropriate court located in Limassol, Cyprus. You hereby subm
   jurisdiction and venue of said Courts.
   No waiver by us of any term or condition set forth in these Terms of Service shall be deemed a further or continuing waiver of such term or condition or a waiver of a
   or condition, and any failure by us to assert a right or provision under these Terms of Service shall not constitute a waiver of such right or provision.
   If any provision of these Terms of Service is deemed invalid by a court of competent jurisdiction, the invalidity of such provision shall not affect the validity of the rem
   provisions of these Terms of Service, which shall remain in full force and effect.
   The Terms of Service, our Privacy Policy, our Copyright Policy and any documents they expressly incorporate by reference constitute the sole and entire agreement
   and us with respect to the Websites.
   We may terminate these Terms of Service for any or no reason at any time by notifying you through a notice on the Websites, by email, or by any other method of co
   Any such termination will be without prejudice to our rights, remedies, claims, or defenses hereunder. Upon termination of the Terms of Service, you will no longer ha
   access your account or your Content. We will not have any obligation to assist you in migrating your data or your Content and we may not keep any back up of any o
   Content. We undertake no responsibility for deleting your Content under these Terms of Service. Note that, even if your Content is deleted from our active servers, it
   our archives (but we have no obligation to archive or back-up your Content), and subject to the licenses set forth in these Terms of Service.




            Information                                    Work With Us                                Support and Help                              Discover

            Sitemap                                        Content Partners                            Content Removal                               Pornhub Blog

            Terms & Conditions                             Advertise                                   Contact Support                               Insights Blog

            Privacy Policy                                 Webmasters                                  FAQ                                           Sexual Wellness Cent

web.archive.org/web/20201208153146/https:/www.pornhub.com/information/terms                                                                                               9/10
2/23/2021   Case 8:21-cv-00338-CJC-ADS Document        34-2
                                                   Terms        Filed
                                                         Of Service      06/30/21 Page 14 of 60 Page ID
                                                                    | Pornhub.com
            DMCA                     Model Program    #:268             Trust and Safety        Mobile

            2257                                 Press                         Parental Controls   Visually Impaired

                                                 Jobs                          Feedback            More


            Language:      English



                                                         © Pornhub.com, 2020




web.archive.org/web/20201208153146/https:/www.pornhub.com/information/terms                                        10/10
Case 8:21-cv-00338-CJC-ADS Document 34-2 Filed 06/30/21 Page 15 of 60 Page ID
                                  #:269




                       Exhibit B
Case
Case8:21-cv-00338-CJC-ADS
     8:21-cv-00768-JVS-KES Document 34-2
                                    1 Filed
                                          Filed
                                             04/22/21
                                                06/30/21
                                                       Page
                                                         Page
                                                            1 of16
                                                                 45of 60
                                                                      PagePage
                                                                           ID #:1
                                                                               ID
                                  #:270


  1   DAVIDA BROOK (275370)
  2   dbrook@susmangodfrey.com
      KRYSTA KAUBLE PACHMAN (280951)
  3   kpachman@susmangodfrey.com
  4   SUSMAN GODFREY L.L.P.
      1900 Avenue of the Stars, Suite 1400
  5   Los Angeles, CA 90067
  6   Phone: (310) 789-3100; Fax: (310) 789-3150
  7   ARUN SUBRAMANIAN
  8   (Pro Hac Vice forthcoming)
      asubramanian@susmangodfrey.com
  9   SUSMAN GODFREY L.L.P.
 10   1301 Avenue of the Americas, 32nd Fl.
      New York, NY 10019-6023
 11   Phone: (212) 336-8330; Fax: (212) 336-8340
 12
      (See additional counsel on signature page)
 13
 14   Attorneys for Plaintiff
 15
 16
 17                        UNITED STATES DISTRICT COURT
 18                      CENTRAL DISTRICT OF CALIFORNIA
 19
 20    JANE DOE on behalf of herself and all Case No. 8:21-cv-00768
       others similarly situated,
 21                                          CLASS ACTION
 22                               Plaintiff,
       v.                                    COMPLAINT FOR VIOLATION
 23                                          OF FEDERAL SEX
 24    REDDIT, INC.,                         TRAFFICKING LAWS
 25                             Defendant.         JURY TRIAL DEMANDED
 26
 27
 28
                                                   COMPLAINT FOR VIOLATION OF FEDERAL SEX
                                                                        TRAFFICKING LAWS
Case
Case8:21-cv-00338-CJC-ADS
     8:21-cv-00768-JVS-KES Document 34-2
                                    1 Filed
                                          Filed
                                             04/22/21
                                                06/30/21
                                                       Page
                                                         Page
                                                            2 of17
                                                                 45of 60
                                                                      PagePage
                                                                           ID #:2
                                                                               ID
                                  #:271


  1                              NATURE OF THE ACTION
  2         1.       Plaintiff brings this proposed class action for damages and injunctive
  3   relief on behalf of herself and all persons who were under the age of 18 when they
  4   appeared in a video or image that has been uploaded or otherwise made available for
  5   viewing on any website owned or operated by Defendant in the last ten years.
  6         2.       As alleged below, over the course of the last decade, Reddit has
  7   knowingly benefited financially from videos and images posted to its website(s)
  8   featuring victims who had not yet reached the age of majority. Rather than address
  9   this horrifying and pervasive trend, for years, Reddit has taken virtually no action.
 10         3.       Prior to 2011, Reddit did not even have a policy banning child
 11   pornography. It was only after Reddit came under fire for subreddits like /r/jailbait—
 12   a prominent subreddit that included minors engaged in sexual acts—that it
 13   begrudgingly instituted a policy that child pornography was banned from its site.1
 14         4.       However, despite Reddit’s ability to enforce this policy and
 15   awareness of the continued prevalence of child pornography on its websites, Reddit
 16   continues to serve as a safe haven for such content.          Indeed, although child
 17   pornography is inconsistent with the “policy” announced by Reddit, there are a
 18   troubling number of instances of child pornography featured on the site. Reddit
 19   claims it is combating child pornography by banning certain subreddits, but only after
 20   they gain enough popularity to garner media attention.
 21         5.       What’s more, Reddit has taken no action to actually prevent users
 22   from uploading child pornography in the first place. Posting material on Reddit
 23   requires no age verification of any kind. A user simply chooses a subreddit to which
 24   they intend to post, writes the text of the post, uploads an image and/or video and
 25
 26   1
       https://www.reddit.com/r/blog/comments/pmj7f/a_necessary_change_in_policy/;
 27   https://www.reddit.com/r/TheoryOfReddit/comments/58zaho/the_accuracy_of_voat
      _regarding_reddit_srs_admins/d95aof t/
 28
                                                 2
                                                     COMPLAINT FOR VIOLATION OF FEDERAL SEX
                                                                          TRAFFICKING LAWS
Case
Case8:21-cv-00338-CJC-ADS
     8:21-cv-00768-JVS-KES Document 34-2
                                    1 Filed
                                          Filed
                                             04/22/21
                                                06/30/21
                                                       Page
                                                         Page
                                                            3 of18
                                                                 45of 60
                                                                      PagePage
                                                                           ID #:3
                                                                               ID
                                  #:272


  1   clicks “post.” The user is not even required to click a checkbox confirming that the
  2   post complies with Reddit’s policies. Rather, there is a small note on the site that
  3   says: “Please be mindful of reddit’s content policy and practice good reddiquette.”
  4         6.       The reason for Reddit’s inaction is simple: greed. Reddit has chosen
  5   to prioritize its profits over the safety and welfare of children across the globe. As
  6   regulating child pornography means dampening traffic to its websites, which is what
  7   drives Reddit’s profits.
  8         7.       Reddit’s decision is not only upsetting, it is illegal. As the Trafficking
  9   Victims Protection Reauthorization Act (TVPRA) makes clear, it is unlawful for any
 10   person or entity to knowingly (whether because it knew or should have known)
 11   benefit financially from sex trafficking, which includes any instance where a person
 12   under the age of 18 is caused to engage in a commercial sex act. That is precisely
 13   what Reddit has done here—on an incredible scale.
 14                                      THE PARTIES
 15         8.       Plaintiff Jane Doe No. 1 is an individual who is now the age of
 16   majority under U.S. and California law. She is a United States citizen who resided
 17   within this judicial district at all relevant times alleged herein. She is also a victim
 18   of child sex trafficking and child pornography, as alleged herein.
 19         9.       Plaintiff Jane Doe No. 1 requests that this Court permit her to proceed
 20   under a pseudonym. If required by the Court, she will seek permission to proceed
 21   under this pseudonym. Plaintiff’s anonymity is necessary to preserve privacy in a
 22   matter of sensitive and highly personal nature given that the allegations detailed
 23   herein relate to Plaintiff’s experience as a victim of child sex trafficking and child
 24   pornography. Plaintiff’s sensitive and personal experiences were not the result of
 25   any voluntary undertaking on her part, and neither the public, nor the Defendant, will
 26   be prejudiced by Plaintiff’s identity remaining private.
 27         10.      Defendant Reddit, Inc. is a corporation organized and existing under
 28   the laws of the state of Delaware, with an established place of business located at
                                               3
                                                     COMPLAINT FOR VIOLATION OF FEDERAL SEX
                                                                          TRAFFICKING LAWS
Case
Case8:21-cv-00338-CJC-ADS
     8:21-cv-00768-JVS-KES Document 34-2
                                    1 Filed
                                          Filed
                                             04/22/21
                                                06/30/21
                                                       Page
                                                         Page
                                                            4 of19
                                                                 45of 60
                                                                      PagePage
                                                                           ID #:4
                                                                               ID
                                  #:273


  1   1455 Market Street, Suite 1600, San Francisco, CA 94103. Upon information and
  2   belief, Reddit can be served with process by serving its registered agent for service
  3   of process in the State of California, Corporation Service Company, d/b/a CSC-
  4   Lawyers Incorporating Service, at 2710 Gateway Oaks Drive, Suite 150N,
  5   Sacramento, CA 95883.
  6                             JURISDICTION AND VENUE
  7         11.      This Court has original subject matter jurisdiction pursuant to 28
  8   U.S.C. § 1331.
  9         12.      Some of the claims asserted herein arise under 18 U.S.C. § 1595(a).
 10   Pursuant to Section 1595(a), “an individual who is a victim of a violation of this
 11   chapter” may bring a civil action in “an appropriate district court of the United States
 12   and may recover damages and reasonable attorneys fees.”
 13         13.      The court may properly exercise personal jurisdiction over Reddit.
 14   Reddit maintains minimum contacts with this District, such that maintenance of this
 15   lawsuit does not offend traditional notions of fair play and substantial justice.
 16         14.      Reddit has offices in this State and this District, conducting business
 17   directly related to the websites at issue in this case. Specifically, Reddit is a
 18   corporation organized and existing under the laws of the state of Delaware, with an
 19   established place of business located at 6022 Wilshire Blvd., Los Angeles, CA
 20   90036.
 21         15.      Jurisdiction is further appropriate under 18 U.S.C. §1596, which
 22   provides for jurisdiction over any offender, in addition to any “domestic or extra-
 23   territorial jurisdiction otherwise provided by law,” where the offender is “present in
 24   the United States, irrespective of the nationality of the alleged offender.”
 25         16.      Venue is proper in this district pursuant to 28 U.S.C. § 1391 because
 26   a substantial part of the events or omissions giving rise to the claims asserted in this
 27   action occurred in the judicial district where this action was brought. Venue is also
 28
                                                  4
                                                      COMPLAINT FOR VIOLATION OF FEDERAL SEX
                                                                           TRAFFICKING LAWS
Case
Case8:21-cv-00338-CJC-ADS
     8:21-cv-00768-JVS-KES Document 34-2
                                    1 Filed
                                          Filed
                                             04/22/21
                                                06/30/21
                                                       Page
                                                         Page
                                                            5 of20
                                                                 45of 60
                                                                      PagePage
                                                                           ID #:5
                                                                               ID
                                  #:274


  1   appropriate in this district because defendant Reddit maintains a place of business in
  2   this district.
  3   I.     SEX TRAFFICKING AND CHILD PORNOGRAPHY ON THE
  4          INTERNET
  5          17.       Sex trafficking and the proliferation of child pornography are rapidly
  6   growing problems in the United States. Human trafficking is a 150-billion-dollar
  7   industry. Out of an estimated 40.3 million victims, 25% are children.2
  8          18.       The rise of the Internet and e-commerce has facilitated the rapid
  9   growth of the market for child pornography online.          The Internet and digital
 10   technologies have created new models for sexual exploitation and trafficking, which
 11   are hidden and protected by cryptocurrency, laundered money, foreign Internet
 12   servers and anonymous messaging applications. The Child Rescue Coalition alone
 13   has identified 71 million unique IP addresses worldwide sharing and downloading
 14   sexually explicit images and videos of children.3
 15          19.       The Internet is the number one platform for customers to buy and sell
 16   sex with children in the United States. Many sex buyers use the Internet to identify
 17   and connect with sellers and victims. Traffickers, in turn, use online networks, social
 18   media, websites, and dating tools to disguise their identities while identifying
 19   potential victims, which reduces traffickers’ chances of being caught by law
 20   enforcement.
 21          20.       Americans are some of the top consumers and producers of child
 22   pornography. According to the U.S. Department of Justice, “Federal law defines
 23   child pornography as any visual depiction of sexually explicit conduct involving a
 24   minor (persons less than 18 years old).”
 25
 26
 27   2
        https://coil.com/p/RileyQ/Child-Trafficking-What-You-Need-To-
      Know/mj4WEwhW7
 28   3
        Id.
                                                5
                                                     COMPLAINT FOR VIOLATION OF FEDERAL SEX
                                                                          TRAFFICKING LAWS
Case
Case8:21-cv-00338-CJC-ADS
     8:21-cv-00768-JVS-KES Document 34-2
                                    1 Filed
                                          Filed
                                             04/22/21
                                                06/30/21
                                                       Page
                                                         Page
                                                            6 of21
                                                                 45of 60
                                                                      PagePage
                                                                           ID #:6
                                                                               ID
                                  #:275


  1         21.        According to the National Center for Missing & Exploited Children,
  2   their cyber tip line has received more than 50 million reports of suspected child
  3   exploitation from 1998 through 2019, with 18.4 million reports in 2018 alone. The
  4   vast majority of these reports contain child sexual abuse material, most of which is
  5   on the Internet. North America now hosts 37% of child sexual abuse content and
  6   children under the age of 10 now account for 22% of online child porn consumption,
  7   while 10-14-year-olds make up 36%.4
  8         22.        The link between sexual exploitation and pornographic videos is
  9   undeniable. According to an article by Melissa Farley, 49 percent of sexually
 10   exploited women say pornographic videos of them were made while they were being
 11   sold for sex.5
 12   II.   THE TVPA AND TVPRA
 13         23.        In response to the growing problem of sex trafficking, in 2000,
 14   Congress passed the Trafficking Victims Protection Act (“TVPA”), which laid the
 15   groundwork for the federal response to human trafficking.
 16         24.        In 2003, Congress reauthorized the TVPA and passed the Trafficking
 17   Victims Protection Reauthorization Act of 2003, Pub. L. No. 108-193, § 4(a)(4)(A),
 18   117 Stat. 2875, 2878 (2003) (“TVPRA”). Under the TVPRA, trafficking victims can
 19   sue their traffickers in federal court.
 20         25.        In 2008, Congress amended the TVPRA to make it easier for victims
 21   of trafficking violations to bring civil suits. First, the civil remedy was expanded to
 22   include enterprise liability.    It was likewise expanded to include anyone who
 23   “knowingly benefits, financially or by receiving anything of value from participation
 24
 25   4
        https://www.prnewswire.com/news-releases/enough-is-enough-calls-on-doj-to-
      investigate-mindgeek-for-a-trifecta-of-potential-us-law-violations-child-abuse-
 26   material-trafficking-videos-and-obscene-content-301196447.html
      5
        “Renting an Organ for Ten Minutes: What Tricks Tell Us about Prostitution,
 27   Pornography, and Trafficking,” in Pornography: Driving the Demand in
      International Sex Trafficking, ed. David E. Guinn and Julie DiCaro (Bloomington,
 28   IN: Xlibris, 2007), 145.
                                                6
                                                    COMPLAINT FOR VIOLATION OF FEDERAL SEX
                                                                         TRAFFICKING LAWS
Case
Case8:21-cv-00338-CJC-ADS
     8:21-cv-00768-JVS-KES Document 34-2
                                    1 Filed
                                          Filed
                                             04/22/21
                                                06/30/21
                                                       Page
                                                         Page
                                                            7 of22
                                                                 45of 60
                                                                      PagePage
                                                                           ID #:7
                                                                               ID
                                  #:276


  1   in a venture which that person knew or should have known has engaged
  2   in an act in violation of this chapter.” 18 U.S.C. § 1595(a).        Second, Congress
  3   expanded the statute’s reach to include extraterritorial jurisdiction for certain
  4   trafficking offenses. Id. The statute of limitations is ten years, or ten years after the
  5   victim turned 18 if the victim was a minor. See id. § 1595(c).
  6         26.       Commercialization of sex acts involving minors is a violation of the
  7   TVPRA. Under the TVPRA,
  8         (a) Whoever knowingly—
  9         (1) in or affecting interstate or foreign commerce, or within the special
 10         maritime and territorial jurisdiction of the United States, recruits, entices,
 11         harbors, transports, provides, obtains, advertises, maintains, patronizes, or
 12         solicits by any means a person; or
 13         (2) benefits, financially or by receiving anything of value, from participation
 14         in a venture which has engaged in an act described in violation of paragraph
 15         (1), knowing, or, except where the act constituting the violation of paragraph
 16         (1) is advertising, in reckless disregard of the fact, that means of force, threats
 17         of force, fraud, coercion described in subsection (e)(2), or any combination of
 18         such means will be used to cause the person to engage in a commercial sex
 19         act, or that the person has not attained the age of 18 years and will be caused
 20         to engage in a commercial sex act, shall be punished as provided in
 21         subsection (b).
 22    18 U.S.C. §1591(a). Under §1595(a), not only perpetrators who act “knowingly”
 23    under §1591, but also “whoever knowingly benefits, financially or by receiving
 24    anything of value from participation in a venture which that person knew or should
 25    have known has engaged in an act in violation of this chapter” is civilly liable.
 26         27.       Reddit knowingly benefits from lax enforcement of its content
 27   polices, including for child pornography. By allowing sensational and illegal content
 28   to be posted on Reddit, it receives substantial advertising revenues, which is why
                                                7
                                                     COMPLAINT FOR VIOLATION OF FEDERAL SEX
                                                                          TRAFFICKING LAWS
Case
Case8:21-cv-00338-CJC-ADS
     8:21-cv-00768-JVS-KES Document 34-2
                                    1 Filed
                                          Filed
                                             04/22/21
                                                06/30/21
                                                       Page
                                                         Page
                                                            8 of23
                                                                 45of 60
                                                                      PagePage
                                                                           ID #:8
                                                                               ID
                                  #:277


  1   Reddit encourages moderators to leave as much content on the site as possible. By
  2   failing to enforce its policies, Reddit facilitates the conduct of sex traffickers,
  3   including those sex traffickers who deal specifically with children and child
  4   pornography.
  5          28.      In 2018, in response to platforms like Reddit knowingly allowing
  6   human trafficking to occur and profiting from it, Congress passed the Allow States
  7   and Victims to Fight Online Sex Trafficking Act/Stop Enabling Sex Traffickers Act
  8   (FOSTA/SESTA). Reddit previously had been shielded from liability for certain
  9   offenses under Section 230 of the Communications Decency Act. The new statute,
 10   however, makes it clear that platforms may be held liable for, among other things,
 11   knowingly assisting, facilitating, or supporting sex trafficking, and amends the
 12   Communications Decency Act’s Section 230 safe harbors to authorize enforcement
 13   of federal or state sex trafficking laws.
 14   III.   REDDIT’S BUSINESS MODEL
 15          29.      Reddit is an enormously popular website. According to the New
 16   Yorker, it is the fourth most popular website in the United States.6 And its popularity
 17   only continues to grow. According to the Company’s 2020’s year in review, Reddit
 18   has more than 52 million daily active users, who have contributed to the 303.4
 19   million posts, 2 billion comments, and 49.2 billion upvotes the Company recorded
 20   just last year alone.7
 21          30.      Reddit bills itself as “the front page of the internet” and it is a social
 22   platform where users submit posts that other users “upvote” or “downvote” based on
 23   if they like it. If a post gets a lot of upvotes, it moves up in the Reddit rankings so
 24   that more people can see it.
 25
 26
 27   6
        https://www.newyorker.com/magazine/2018/03/19/reddit-and-the-struggle-to-
      detoxify-the-internet
 28   7
        https://redditblog.com/2020/12/08/reddits-2020-year-in-review/
                                                8
                                                      COMPLAINT FOR VIOLATION OF FEDERAL SEX
                                                                           TRAFFICKING LAWS
Case
Case8:21-cv-00338-CJC-ADS
     8:21-cv-00768-JVS-KES Document 34-2
                                    1 Filed
                                          Filed
                                             04/22/21
                                                06/30/21
                                                       Page
                                                         Page
                                                            9 of24
                                                                 45of 60
                                                                      PagePage
                                                                           ID #:9
                                                                               ID
                                  #:278


  1           31.       As just one indication of the active role Reddit takes in shaping the
  2   narrative presented on its websites, Reddit awards users “karma”, which “reflects
  3   how much a user has contributed to the Reddit community by an approximate
  4   indication of the total votes a user has earned on their submissions (‘post karma’) and
  5   comments (‘comment karma’).”8
  6           32.       Reddit is a source for what’s new and popular on the Internet. Reddit
  7   is made up of individual communities called subreddits, which have subscribers.
  8   Each subreddit has its own page, subject matter, users, and moderators. Users post
  9   stories, links, and media to these subreddits, and other users vote and comment on
 10   the posts. Through voting, posts rise to the top of community pages and, by
 11   extension, the public home page of the site.9
 12           33.       When users visit reddit.com, they can search for subreddits in a search
 13   box provided by Reddit, which then applies a search algorithm that is defined by
 14   Reddit.
 15           34.       Reddit also allows users to create subreddits. Every subreddit is
 16   managed by one or more lay “moderators” who can dictate what types of content are
 17   allowed in the subreddit. Reddit as a whole is governed by “administrators”, Reddit
 18   employees who have the power to strip moderators of their privileges and ban
 19   subreddits from the site. The primary role of Reddit administrators is to identify and
 20   remove content that violates Reddit’s Content Policy, including in private messages
 21   and subreddits.
 22           35.       Reddit also has an internal Trust & Safety team that allegedly
 23   enforces its Content Policy against malicious users and takes down content violations
 24   that may have urgent legal or safety implications.
 25           36.       Reddit also has an Anti-Evil internal security team, which allegedly
 26   consists of back-end engineers who create automated software that flags content that
 27
      8
          https://reddit.zendesk.com/hc/en-us/articles/204511829-What-is-karma-
 28   9
          https://reddit.zendesk.com/hc/en-us/articles/204511479-What-is-Reddit-
                                                   9
                                                      COMPLAINT FOR VIOLATION OF FEDERAL SEX
                                                                           TRAFFICKING LAWS
Case
Case8:21-cv-00768-JVS-KES
     8:21-cv-00338-CJC-ADS Document
                            Document134-2
                                       FiledFiled
                                             04/22/21
                                                  06/30/21
                                                        PagePage
                                                             10 of25
                                                                   45of 60
                                                                        PagePage
                                                                             ID #:10
                                                                                 ID
                                    #:279


  1    violates Reddit’s policies and sends that content to the Trust & Safety specialists,
  2    who decide on subsequent moderation steps.
  3          37.        Reddit also claims to have developed two automated software tools
  4    on its platform to moderate content: AutoMod and Crowd Control.
  5          38.        Reddit generates revenue through advertising and its ad-free premium
  6    membership plan. In 2019, Reddit generated more than $100 million in total ad
  7    revenue, to say nothing of the revenue from its premium membership plan.10
  8          A.       Reddit’s   Business    Embraces       User-Generated       Uploads     of
  9                   Commercial Sex Acts
 10          39.        Reddit depends heavily on its community of user-creators. In order
 11    to upload a video or image to Reddit's site, all a person needs to do is click “post.”
 12    The ease with which users can post makes it easy for sex traffickers to post images
 13    and videos of underage victims and to solicit victims to participate in their sex
 14    trafficking ventures. It also makes it easy for traffickers to share illegal content with
 15    one another.
 16          40.        The entire process takes less than one minute. A user can post any
 17    video or image of any person doing anything without any consequences. The user
 18    does not have to demonstrate that he or she owns the copyrights in the content, that
 19    those depicted in the content have consented, or that those depicted in the content are
 20    of majority age.
 21          41.        Reddit also has no robust way of verifying user age. User age is
 22    entirely self-reported and can be easily falsified. Reddit does not even ask for the
 23    user’s date of birth during sign up even though it of course easily could.
 24          42.        Reddit has access to and the opportunity to view the videos and
 25    images posted on its site. In a post regarding updates on Reddit’s site-wide rules
 26
       10
         https://www.investopedia.com/articles/investing/093015/how-reddit-makes-
 27    money.asp#:~:text=
       The%20company%20generates%20revenue%20through,users%20to%20share%20
 28    media%20content.
                                               10
                                                      COMPLAINT FOR VIOLATION OF FEDERAL SEX
                                                                           TRAFFICKING LAWS
Case
Case8:21-cv-00768-JVS-KES
     8:21-cv-00338-CJC-ADS Document
                            Document134-2
                                       FiledFiled
                                             04/22/21
                                                  06/30/21
                                                        PagePage
                                                             11 of26
                                                                   45of 60
                                                                        PagePage
                                                                             ID #:11
                                                                                 ID
                                    #:280


  1    regarding involuntary pornography and the sexualization of minors, Reddit
  2    moderator “landoflobsters” wrote: “Our view of subreddits is comprehensive and
  3    involves analysis of some information that is not available to the public. We do not
  4    take banning communities lightly and only do so in cases where we are confident that
  5    it is essential to improving the safety of users.”11
  6          43.       And yet Reddit famously refuses to take down content that violates
  7    its policies largely because Reddit receives advertising revenue by maintaining
  8    controversial yet popular content on the subreddits. Plaintiff’s own experience
  9    highlights this problem. Despite her requests, Reddit would not immediately take
 10    down the illegal videos and images depicting Plaintiff in a sex act as a minor. This
 11    is despite Plaintiff’s outreaches to individual monitors informing them of the fact that
 12    there was child pornography on their subreddits. There are many other instances of
 13    users complaining on Reddit that when they reached out to administrators or
 14    moderators complaining of child pornography, nothing was done. In 2012, a user
 15    complained, “I emailed an admin about a preteengirls thread EXPLICITLY showing
 16    photos of child porn.” He responded “thanks’ and “Nothing was done, NOTHING,
 17    which is what I expected.”12
 18          44.       In the comments on the thread relating to Reddit’s site-wide rules
 19    regarding sexualization of minors, many users commented on a number of subreddits
 20    that featured child pornography, including one subreddit that featured a fourteen-
 21    year-old and existed for almost four years. A moderator, elis8, commented on how
 22    the subreddit r/starlets “was a source of all my troubles for years and it’s still up even
 23    though it’s literally created to sexualize minors.”13
 24
 25    11
          https://www.reddit.com/r/announcements/comments/7vxzrb/update_on_sitewide
       _rules_ regarding_involuntary/
 26    12
          https://www.reddit.com/r/technology/comments/pmbyc/somethingawfulcom_star
       ts_campaign _to_label_reddit/c3qj2ww/
 27    13
          The post was made three years ago, but the r/starlets subreddit has subsequently
       been banned.
 28
                                                   11
                                                        COMPLAINT FOR VIOLATION OF FEDERAL SEX
                                                                             TRAFFICKING LAWS
Case
Case8:21-cv-00768-JVS-KES
     8:21-cv-00338-CJC-ADS Document
                            Document134-2
                                       FiledFiled
                                             04/22/21
                                                  06/30/21
                                                        PagePage
                                                             12 of27
                                                                   45of 60
                                                                        PagePage
                                                                             ID #:12
                                                                                 ID
                                    #:281


  1          45.       Another user explained that the subreddit “r/ratemeteen is basically a
  2    virtual pedophile ring.”14
  3          46.       It was not until 2011 that Reddit even made a rule on its site that
  4    sexual content featuring minors was not allowed. This was in response to a Gawker
  5    article that found troves of child porn in forums like the subreddit known as /r/jailbait.
  6          47.       In 2011, Reddit user Michael Brutsch (operating under the handle
  7    uu/Violentacrez) “set up more than a hundred sub-forums (called sub-reddits) where
  8    users could share links and images of underage girls, rape fantasy and upskirt photos.
  9    Brutsch shut down his Violentacrez username after Gawker reporter Adrian Chen
 10    told him he knew his identity. Following the Gawker article, Reddit banned a series
 11    of forums called out in that article that explicitly sexualized underage teens in their
 12    names or descriptions. However, it did nothing to prevent similar content from
 13    appearing on other existing or newly created forums. Put differently, it has done
 14    nothing to actually eliminate, let alone prevent the future upload of, content featuring
 15    underage teens despite knowledge and awareness that its site was being used as a safe
 16    haven by child pornography traffickers.15
 17          48.       The same is true of content featuring even younger children. For
 18    example, in 2014, Reddit came under fire when underage nude photos of Olympic
 19    gymnast McKayla Maroney and MTV star Liz Lee were featured on the subreddit
 20    /r/thefappening.16
 21          49.       As The Washington Post explained, while Reddit removed the photos
 22    of Maroney and Lee, “two public figures with publicists and lawyers and a legion of
 23    fans on alert for abuse,” it “doesn’t do much to help other young women whose
 24    photos might end up questionably tasteful forums like /r/randomsexiness or
 25
       14
          The post was made three years ago, but the r/starlets subreddit has subsequently
 26    been banned.
       15
           https://www.washingtonpost.com/news/the-intersect/wp/2014/09/03/does-reddit-
 27    still-have-a-child-porn-problem/
       16
          https://www.washingtonpost.com/news/the-intersect/wp/2014/09/03/does-reddit-
 28    still-have-a-child-porn-problem/
                                               12
                                                       COMPLAINT FOR VIOLATION OF FEDERAL SEX
                                                                            TRAFFICKING LAWS
Case
Case8:21-cv-00768-JVS-KES
     8:21-cv-00338-CJC-ADS Document
                            Document134-2
                                       FiledFiled
                                             04/22/21
                                                  06/30/21
                                                        PagePage
                                                             13 of28
                                                                   45of 60
                                                                        PagePage
                                                                             ID #:13
                                                                                 ID
                                    #:282


  1    /r/youngporn, where youthful photos are frequent, provenances are unknown and
  2    subjects’ ages are rarely disclosed. Indeed, even though The Washington Post
  3    expressly called out the aforementioned subreddits as featuring underage women,
  4    they are still featured on Reddit’s site, along with /r/BestofYoungNSFW,
  5    /r/Dirty18girls, /r/collegesluts, /r/TooCuteForPorn, /r/barelylegalteens, /r/18nsfw,
  6    /r/xsmallgirls,         /r/YoungNiceGirls,         /r/teensdirtie,      /r/TeenBeauties,
  7    /r/YoungExoticHoes, /r/YoungGirlsGoneWild, and /r/teensrdirty, all of which are
  8    identified on frontpagemetrics.com as some of the most popular subreddits on Reddit.
  9          50.          Even when a troubling subreddit gains enough publicity that Reddit
 10    has to remove it, it is only a matter of time before new subreddits pop up in its place.
 11    For example, after Reddit removed the /r/jailbait subreddit, /r/preteen_girls was
 12    formed, which featured images of 11 year old girls in bikinis with sexually explicit
 13    captions.17
 14          B.      Reddit Knowingly Benefits From Child Sex Trafficking
 15                  1.       Reddit Has Earned Enormous Profits
 16          51.          Reddit generates substantial advertising revenue. Reddit has more
 17    than 1.34 trillion visitors each month.18 The number of visitors allows Reddit to make
 18    lots of money in advertising. In 2019, Reddit earned more than $100 million in
 19    revenue from advertising alone, and that number has continued to increase.19
 20          52.          There’s no question that financial considerations drive the content on
 21    Reddit’s websites. Reddit collects money from ads on subreddits. The more
 22    controversial the subreddit, the more buzz it generates from users. Those subreddits
 23    with more user engagement drive advertising revenue and earn Reddit money.
 24
       17
          https://culturedigitally.org/2012/03/limits-of-freedom-of-speech-reddits-child-
 25    pornography-problem/
       18
          https://www.techradar.com/news/porn-sites-attract-more-visitors-than-netflix-
 26    and-amazon-youll-never-guess-how-many
       19
          https://www.investopedia.com/articles/investing/093015/how-reddit-makes-
 27    money.asp#:~:text=
       The%20company%20generates%20revenue%20through,users%20to%20share%20
 28    media%20content.
                                                   13
                                                        COMPLAINT FOR VIOLATION OF FEDERAL SEX
                                                                             TRAFFICKING LAWS
Case
Case8:21-cv-00768-JVS-KES
     8:21-cv-00338-CJC-ADS Document
                            Document134-2
                                       FiledFiled
                                             04/22/21
                                                  06/30/21
                                                        PagePage
                                                             14 of29
                                                                   45of 60
                                                                        PagePage
                                                                             ID #:14
                                                                                 ID
                                    #:283


  1    Reddit measures user engagement in a number of ways, including measuring the
  2    number of upvotes and downvotes the posts receive, as well as the number of
  3    comments generated by posts. In fact, far from being a passive observer, Reddit
  4    awards its users “karma”, which “reflects how much a user has contributed to the
  5    Reddit community by an approximate indication of the total votes a user has earned
  6    on their submissions (‘post karma’) and comments (‘comment karma’).”20 Having a
  7    good karma means you are more likely to be featured by Reddit on its ever-evolving
  8    homepage, which features those posts that rise to the top of community pages and,
  9    by extension, the public home page of the site.21
 10          53.      Reddit also collects subscriptions from premium users of its websites.
 11    Prices range from $1.99 to $99.99. For $6.99/month, users can sign up for Reddit
 12    Premium which offers an ad-free experience, 700 coins each month, and access to
 13    the exclusive r/lounge community.22
 14          54.      Reddit also has a currency (Coins) that users can use to award users
 15    (also known as Gilding) for submissions and comments—regardless of the subject
 16    matter. There are many ways in which users take advantage of these coins, which
 17    include giving them to users to participate in their campaigns, giving them to
 18    moderators of Subreddits users want to participate in in hopes they will be more
 19    friendly with their moderation, and giving them through a contest, to drive more
 20    exposure to a users’ Reddit profile.23
 21
 22
 23
 24    20
         https://reddit.zendesk.com/hc/en-us/articles/204511829-What-is-karma-
       21
         https://reddit.zendesk.com/hc/en-us/articles/204511479-What-is-Reddit-
 25    22
         https://protectyoungeyes.com/apps/reddit-parental-controls/
       23
         https://www.inc.com/brent-csutoras/how-you-can-use-reddits-new-premium-
 26    accounts-to-better-connect-with-your-
       audience.html#:~:text=Reddit%20Coins%20are%20a%20brand,submissions%20an
 27    d%20comments%20they%20make.&text=In%20addition%20to%20showing%20a,
       and%20costs%20500%20Reddit%20Coins.
 28
                                                 14
                                                      COMPLAINT FOR VIOLATION OF FEDERAL SEX
                                                                           TRAFFICKING LAWS
Case
Case8:21-cv-00768-JVS-KES
     8:21-cv-00338-CJC-ADS Document
                            Document134-2
                                       FiledFiled
                                             04/22/21
                                                  06/30/21
                                                        PagePage
                                                             15 of30
                                                                   45of 60
                                                                        PagePage
                                                                             ID #:15
                                                                                 ID
                                    #:284


  1          55.         Reddit also uses personalization preferences to further monetize users
  2    by personalizing content and advertisements based on Reddit users’ interaction with
  3    the site, information from third party sites that integrate Reddit, and advertisers.24
  4                 2.       Reddit Facilitates Child Sex Trafficking by Encouraging
  5                          Users to Target Underage Content
  6          56.         Reddit disclosed for the first time in 2019 that it had hit the $100
  7    million-dollar mark in advertising revenue, and has 52 million daily active users, an
  8    increase of 44% from 2018.25
  9          57.         As one of the top ten most popular websites on the Internet, Reddit is
 10    a popular channel for advertising purposes. If a post goes “viral,” advertisers (and
 11    Reddit) have the potential to earn a lot of money.26
 12          58.         Reddit has an entire program, Reddit Ads, and promisers advertisers
 13    that it will “connect your brand to our 52 million daily active users.”27 One of the
 14    ways Reddit recommends for its advertisers to have the most success with their
 15    advertising campaigns is to target specific interest groups, specific sub-groups, and
 16    specific sub-reddits.
 17
 18
 19
 20
 21
 22
 23
 24
 25    24
          https://protectyoungeyes.com/apps/reddit-parental-controls/
       25
          https://adage.com/article/digital/reddit-plots-path-1b-ad-sales-first-it-needs-
 26    convince-
       brands/2298626#:~:text=Reddit%20disclosed%20for%20the%20first,of%2044%25
 27    %20since%20last%20year.
       26
          https://www.shopify.com/blog/119995717-findlay-hats-viral-reddit-post
 28    27
          https://www.shopify.com/blog/119995717-findlay-hats-viral-reddit-post
                                                   15
                                                       COMPLAINT FOR VIOLATION OF FEDERAL SEX
                                                                            TRAFFICKING LAWS
Case
Case8:21-cv-00768-JVS-KES
     8:21-cv-00338-CJC-ADS Document
                            Document134-2
                                       FiledFiled
                                             04/22/21
                                                  06/30/21
                                                        PagePage
                                                             16 of31
                                                                   45of 60
                                                                        PagePage
                                                                             ID #:16
                                                                                 ID
                                    #:285


  1             59.      The below screenshot from Reddit’s advertising page shows Reddit
  2    directing potential advertisers to find subreddits (“example communities”) that will
  3    allow the advertiser to “display your ad to the right audience based on a user’s
  4    browsing behavior on Reddit.”28
  5
  6
  7
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19             60.      Reddit’s minimum spend for an advertising campaign is $5, and it
 20    costs $0.75 per thousand-page views, which means that advertisers want to target
 21    subreddits that get enough page views to be eligible for advertising. There are tools
 22    like RedditList and FrontPageMetrics that help advertisers identify the subreddits
 23    that are most likely to generate views, making their advertising campaigns
 24    worthwhile.
 25             61.      A number of the subreddits highlighted on frontpagemetrics.com are
 26    clearly targeting users interested in child pornography. For example, among Reddit’s
 27
 28    28
            https://advertising.reddithelp.com/en/categories/targeting/targeting-interest
                                                    16
                                                        COMPLAINT FOR VIOLATION OF FEDERAL SEX
                                                                             TRAFFICKING LAWS
Case
Case8:21-cv-00768-JVS-KES
     8:21-cv-00338-CJC-ADS Document
                            Document134-2
                                       FiledFiled
                                             04/22/21
                                                  06/30/21
                                                        PagePage
                                                             17 of32
                                                                   45of 60
                                                                        PagePage
                                                                             ID #:17
                                                                                 ID
                                    #:286


  1    most popular subreddits are:             r/LegalTeens, r/Dirty18girls, r/collegesluts,
  2    r/TooCuteForPorn,       r/Female18,    r/barelylegalteens,   r/Gonewild18,     r/18nsfw,
  3    r/xsmallyounggirls, r/YoungNiceGirls, r/teensdirtie, r/youngporn, r/TeenBeauties,
  4    r/YoungExoticHoes, r/YoungGirlsGoneWild, r/18yoGirls, r/teensrdirty.
  5          62.         The more views Reddit gets, the more advertiser interest it has, and
  6    the more revenue it generates. By encouraging as much content to remain on Reddit
  7    as possible, turning a blind eye to subreddits that are obviously geared toward child
  8    pornography, and failing to train moderators to limit child pornography on Reddit,
  9    Reddit continues to focus on its number one goal: profit.
 10                 3.       Reddit’s Knowingly Fails to Moderate Content
 11          63.         In an effort to attract attention and revenues, users post content that
 12    generates traffic. Often this content is child pornography.
 13          64.         Reddit knowingly participates in and capitalizes on this user interest.
 14          65.         Besides the entirely inadequate verification process described above,
 15    Reddit’s only real “protection” that it choose to implement against the posting of
 16    underage content and other illegal content is that it hires administrators and trains
 17    volunteer moderators.
 18          66.         The Washington Post has described how Reddit has a “dense
 19    hierarchy of volunteers” and employs a “handful” of “community managers” to
 20    oversee them.29
 21          67.         In August 2020, Reddit started beta testing a new program to train
 22    and certify moderators. It has councils of moderators it consults with and offers
 23    resources to guide the volunteers. For example, volunteer moderators can request
 24    help from teams of experienced moderators.30
 25
 26
       29
           https://www.washingtonpost.com/news/the-intersect/wp/2014/09/03/does-reddit-
 27    still-have-a-child-porn-problem/
       30
            https://www.washingtonpost.com/technology/2020/08/25/volunteer-moderators-
 28    2020/
                                               17
                                                       COMPLAINT FOR VIOLATION OF FEDERAL SEX
                                                                            TRAFFICKING LAWS
Case
Case8:21-cv-00768-JVS-KES
     8:21-cv-00338-CJC-ADS Document
                            Document134-2
                                       FiledFiled
                                             04/22/21
                                                  06/30/21
                                                        PagePage
                                                             18 of33
                                                                   45of 60
                                                                        PagePage
                                                                             ID #:18
                                                                                 ID
                                    #:287


  1             68.     Although Reddit claims the goal of content moderation is to locate
  2    and prevent the streaming of child pornography and other illegal material, the truth
  3    is that Reddit’s focus is maximizing revenue. Reddit is known for its laissez-faire
  4    approach to content moderation, which means that Reddit tries to ban as little content
  5    as possible.
  6             69.     Reddit claims to have “dedicated teams that enforce [its] site-wide
  7    policies, proactively go after bad actors on the site, and create engineering solutions
  8    to detect and prevent them in the future.” It purports to “continue to strengthen the
  9    measures [it] has in place to prevent or limit the impact of policy-breaking activity,
 10    which combine technology tools with human review and moderation.”31 Despite
 11    Reddit’s opportunities to monitor the content on subreddits, Reddit has repeatedly
 12    failed to take action.
 13             70.     Reddit claims on its website that it “prohibits any sexual or suggestive
 14    content involving minors or someone who appears to be a minor.” Reddit does not
 15    make a commitment to users that it will immediately remove content sexual or
 16    suggestive content involving minors and only provides users with an opportunity to
 17    “report” content that sexualizes minors. The reporting tool merely allows a user to
 18    link to a post and check a box that says “it’s sexual or suggestive content involving
 19    minors.” There is no opportunity for a user to explain to Reddit why the content is
 20    child pornography, and the user has to rely on a Reddit administrator or moderator to
 21    decide whether to remove the content. Because Reddit’s business model profits from
 22    sexual videos and images featuring underage victims, Reddit rarely removes such
 23    content. What Reddit is actually doing is providing the window-dressing of content
 24    moderation to satisfy the general public that it is operating a safe platform while in
 25    practice shielding illegal content through non-enforcement of its policies. Again, the
 26    reason for this is to maximize traffic on its website and boost revenues.
 27
 28    31
            https://www.vice.com/en/article/7k9ka4/girls-do-porn-doxing-reddit-banned
                                                 18
                                                       COMPLAINT FOR VIOLATION OF FEDERAL SEX
                                                                            TRAFFICKING LAWS
Case
Case8:21-cv-00768-JVS-KES
     8:21-cv-00338-CJC-ADS Document
                            Document134-2
                                       FiledFiled
                                             04/22/21
                                                  06/30/21
                                                        PagePage
                                                             19 of34
                                                                   45of 60
                                                                        PagePage
                                                                             ID #:19
                                                                                 ID
                                    #:288


  1                 4.      Reddit Facilitates Solicitation of CSEM
  2          71.         There are a troubling number of subreddits where users have been
  3    found soliciting or offering CSEM images via links to external websites and storage
  4    folders, like Discord.
  5          72.         Offers to trade CSEM images or videos have been identified on the
  6    following subreddits alone:
  7                 r/DiscordNudes/
  8                 r/Loredana
  9                 r/JerkOffToMySis
 10                 r/sirtykikgroups
 11                 r/dirtykikpals
 12                 r/Strokebuds
 13                 r/Wixbros
 14                 r/Deutschetributes
 15                 r/GermanTradesNSFW
 16                 r/Pervs_wickr
 17                 r/NicoleDobrikovHot/
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                                 19
                                                      COMPLAINT FOR VIOLATION OF FEDERAL SEX
                                                                           TRAFFICKING LAWS
Case
Case8:21-cv-00768-JVS-KES
     8:21-cv-00338-CJC-ADS Document
                            Document134-2
                                       FiledFiled
                                             04/22/21
                                                  06/30/21
                                                        PagePage
                                                             20 of35
                                                                   45of 60
                                                                        PagePage
                                                                             ID #:20
                                                                                 ID
                                    #:289


  1          73.      For example, an image and note asking to trade “teen nudes” was
  2    posted to the r/Loredana subreddit by the user u/Asparagus-Straight.
  3
  4
  5
  6
  7
  8
  9
 10
 11
 12
 13          74.      Similarly, the following notes were posted by user u/Careless-Rub
 14    2014 to the subreddit r/Loredana. The photo solicitations (in German) include young
 15    teens (jüngeren Teens), photos of a user’s sister (Schwester), and trading teens
 16    “taboo-free” (tabulos).
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                                20
                                                     COMPLAINT FOR VIOLATION OF FEDERAL SEX
                                                                          TRAFFICKING LAWS
Case
Case8:21-cv-00768-JVS-KES
     8:21-cv-00338-CJC-ADS Document
                            Document134-2
                                       FiledFiled
                                             04/22/21
                                                  06/30/21
                                                        PagePage
                                                             21 of36
                                                                   45of 60
                                                                        PagePage
                                                                             ID #:21
                                                                                 ID
                                    #:290


  1          75.        As yet another example, the following messages were posted to the
  2    subreddit r/dirtykikgroups by the user u/Themainman9793:
  3
  4
  5
  6
  7
  8
  9
 10
 11
 12          76.        As yet another example, the following messages in German offered
 13    to trade photos of teens (teens tauschen) including “young teens”:
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
                   5.       Reddit Facilitates Non-Consensual Use of Minor Images as
 24
                            Fetishes
 25
             77.        In addition to solicitation of CSEM, there are a number of subreddits
 26
       where users have posted photos of minors without consent and then used or solicited
 27
 28
                                                  21
                                                       COMPLAINT FOR VIOLATION OF FEDERAL SEX
                                                                            TRAFFICKING LAWS
Case
Case8:21-cv-00768-JVS-KES
     8:21-cv-00338-CJC-ADS Document
                            Document134-2
                                       FiledFiled
                                             04/22/21
                                                  06/30/21
                                                        PagePage
                                                             22 of37
                                                                   45of 60
                                                                        PagePage
                                                                             ID #:22
                                                                                 ID
                                    #:291


  1    the use of photos for sexual purposes, like the creation of pornographic images and
  2    masturbation.
  3          78.       For example, the following post from subreddit r/NSFW_Tributes
  4    includes an offer to trade CSEM:
  5
  6
  7
  8
  9
 10
 11
 12
 13
 14          79.       This post, from the same subreddit, invites respondents to post their
 15    “tribute” photos to the Instagram account of the minor female who was originally
 16    pictured:
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                                 22
                                                      COMPLAINT FOR VIOLATION OF FEDERAL SEX
                                                                           TRAFFICKING LAWS
Case
Case8:21-cv-00768-JVS-KES
     8:21-cv-00338-CJC-ADS Document
                            Document134-2
                                       FiledFiled
                                             04/22/21
                                                  06/30/21
                                                        PagePage
                                                             23 of38
                                                                   45of 60
                                                                        PagePage
                                                                             ID #:23
                                                                                 ID
                                    #:292


  1             80.        This type of content has been identified in the following subreddits
  2    alone:
  3                    r/NSFW_Tributes
  4                    r/JerkOffToMySis
  5                    r/GermanTradesNSFW
  6                    r/Deutschetributes
  7                    r/CockTributes
  8                    r/cumtributes
  9                    r/Cum_Tribute_Hub
 10                   6.      There are Countless Instances of Subreddits that Target
 11                           Users Searching for CSEM
 12             81.        The extent of CSEM on Reddit is troubling. On public subreddits
 13    alone, there are countless instances of CSEM. The following 48 subreddits are
 14    merely some of the examples of subreddits that target users seeking CSEM:
 15                    /r/jailbait/5
 16                    /r/barelylegalteens
 17                    /r/LegalTeensGW
 18                    /r/18nsfw
 19                    /r/worldpolitics632
 20                    /r/18_Plus_NSFW/
 21                    /r/hentai_irl
 22                    /r/dirtysmall
 23                    /r/FauxBait
 24                    /r/petite
 25
 26    32
          According to various Reddit posts, more than a year ago the r/worldpolitics
 27    subreddit was “taken over” by users posting pornographic images, some of which
       included CSEM.
 28
                                                     23
                                                          COMPLAINT FOR VIOLATION OF FEDERAL SEX
                                                                               TRAFFICKING LAWS
Case
Case8:21-cv-00768-JVS-KES
     8:21-cv-00338-CJC-ADS Document
                            Document134-2
                                       FiledFiled
                                             04/22/21
                                                  06/30/21
                                                        PagePage
                                                             24 of39
                                                                   45of 60
                                                                        PagePage
                                                                             ID #:24
                                                                                 ID
                                    #:293


  1                /r/aa_cups/
  2                /r/smallboobs
  3                /r/downblouse/
  4                /r/TeenBeauties
  5                /r/petite/
  6                /r/2000sGirls
  7                /r/Teenpussyx/
  8                /r/TooCuteForPorn
  9                /r/InnocentlyNaughty/
 10                /r/GoneWildCD
 11                /r/talkedintoit/
 12                /r/adorableporn
 13                /r/funsized
 14                /r/xsmallgirls
 15                /r/Amateur
 16                /r/gonewild
 17                /r/PetiteGoneWild
 18                /r/Nsfw_Amateurs
 19                /r/LegalTeens
 20                /r/youngporn
 21                /r/Gonewild18
 22                /r/IndianTeens
 23                /r/18_19
 24                /r/YoungPrettyHoes
 25                /r/18nsfw
 26                /r/snapleaks
 27                /r/Upskirt
 28                /r/Nude1819
                                               24
                                                    COMPLAINT FOR VIOLATION OF FEDERAL SEX
                                                                         TRAFFICKING LAWS
Case
Case8:21-cv-00768-JVS-KES
     8:21-cv-00338-CJC-ADS Document
                            Document134-2
                                       FiledFiled
                                             04/22/21
                                                  06/30/21
                                                        PagePage
                                                             25 of40
                                                                   45of 60
                                                                        PagePage
                                                                             ID #:25
                                                                                 ID
                                    #:294


  1                 /r/TinyTits
  2                 /r/Omeglesex/
  3                 /r/DirtySnapchat
  4                 /r/SnapchatSext
  5                 /r/collegesluts
  6                 /r/Photobucket
  7                 /r/ratemynudebody
  8                 /r/NSFWKikGroups
  9                 /r/Creepshots
 10          82.      An image posted by u/ExiledLuucifer696969 to the subreddit
 11    r/JerkOffToMySis indicates that the photo is of a nude, pubescent female in the
 12    shower with her breasts visible. The photo appears to have been taken surreptitiously
 13    and includes an offer by the user to provide additional videos.
 14          83.      Similarly, an image posted by the user u/BearBang96 to the subreddit.
 15    r/WixBros includes the text “u18,”suggesting that the subject is under 18 years old.
 16          84.      There are also a number of comments regarding explicit photos
 17    demonstrating Reddit users’ awareness that the subjects are underage. The below
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                                 25
                                                      COMPLAINT FOR VIOLATION OF FEDERAL SEX
                                                                           TRAFFICKING LAWS
Case
Case8:21-cv-00768-JVS-KES
     8:21-cv-00338-CJC-ADS Document
                            Document134-2
                                       FiledFiled
                                             04/22/21
                                                  06/30/21
                                                        PagePage
                                                             26 of41
                                                                   45of 60
                                                                        PagePage
                                                                             ID #:26
                                                                                 ID
                                    #:295


  1    comments by user u/Remarkable-Industry4 suggest that he knows the female posted
  2    and that she is 15 years old.
  3
  4            85.      There are additional instances of CSEM on the subreddits
  5    r/Pervs_wickr and r/sTrokebuds.
  6            86.      These images are only a small sample of the content available on
  7    Reddit, and do not encompass the content on private subreddits, where CSEM is
  8    likely more prevalent.
  9            87.      In response to the proliferation of CSEM and other content in
 10    violation of Reddit’s rules, various subreddits have highlighted offensive content so
 11    that it can be removed:
 12                u/Solocro wrote: r/familyincest filled with cp33 looking at the person that
 13                  posted those vides shows that they have posted in different subs too
 14                u/worldbuilder3 wrote: r/nolimit cp
 15                u/Anongraffiti wrote: r/kittyashleeee about the 13 year old girl Well well
 16                  well looks like another one if this damn 13 year old keep popping up.
 17                  Although this one looks very very new You know what to do also. The
 18                  owner is u/ Thegoose0607 Another is u/ Status_Computer4519 definitely
 19                  a burner account Also in r/discordnudes a user by the name u/
 20                  wet_blanket304 was asking for nudes if Ms Ashley 13 days ago His
 21                  account doesn’t seem to be a burner.
 22                u/GrainGang wrote:       r/snapchatnudetraders Most recent post has a
 23                  degenerate [sic] asking for snaps of porn/lewd snaps of minors
 24                u/spidermon05 wrote: r/Cynnett2 posts CP and nudes of a minor she’s
 25                  17 and they have videos of her from when she was 14-15 on there too. i
 26                  know she’s underage because she lives in my city, everyone knows about
 27
       33
            “cp” is a common term for CSEM (“child pornography”).
 28
                                                   26
                                                        COMPLAINT FOR VIOLATION OF FEDERAL SEX
                                                                             TRAFFICKING LAWS
Case
Case8:21-cv-00768-JVS-KES
     8:21-cv-00338-CJC-ADS Document
                            Document134-2
                                       FiledFiled
                                             04/22/21
                                                  06/30/21
                                                        PagePage
                                                             27 of42
                                                                   45of 60
                                                                        PagePage
                                                                             ID #:27
                                                                                 ID
                                    #:296


  1                how she has an OF as a minor. please report r/Cynnett2, it is CP without
  2                a doubt.
  3              u/Guuguuff22 wrote: r/gabriellaSaraivahNSFW contains nude images
  4                of a 16 years old
  5                 7.       Reddit Has a History of Moderator Negligence and Abuse
  6          88.         Reddit’s internal security has been compromised by its choice to rely
  7    on unpaid moderators, which fail to enforce the standards that are supposed to protect
  8    Reddit users and others. In contrast to other technology and social media firms,
  9    which employ “armies” of paid moderators and contractors trained to sift through
 10    content for policy violations or illegal material, Reddit’s “crowdsourced” approach
 11    is understaffed to deal with the volume of content on the site. This is shocking given
 12    the substantial revenue and “valuation” attributed to Reddit, which was recently
 13    reported to be 6 billion.34
 14          89.         There are limited options for users to report poor moderation.
 15    Reddit’s online support site35 allows users to “submit a request” for assistance and
 16    includes “File a Moderator Complaint” in the drop-down menu. According to a
 17    Reddit administrator, “more than 99%” of these reports are not actionable.36
 18          90.         Numerous users have complained about Reddit administrator
 19    response times and effectiveness.37 The tools available to report poor moderation are
 20    not effective. Reddit administrators are frequently slow to respond to user reports
 21    and in many cases they fail to “actually enforce the health community rules.” The
 22    administrative team is understaffed, and moderators have noted their difficulty in
 23    34
          https://www.cnbc.com/2021/02/09/reddits-valuation-doubles-to-6-billion-after-
 24    new-250-million-funding-round-.html
       35
          https://reddit.zendesk.com/hc/en-us/requests/new
 25    36
          https://www.reddit.com/r/announcements/comments/gxas21/upcoming_changes_
 26    to_our_content_policy_our_board/ft08 mel/
       37
          https://old.reddit.com/r/ModSupport/comments/9h7w7u/reddithelpcom_now_has
 27    _a_moderator_complaint_form/
 28
                                                   27
                                                        COMPLAINT FOR VIOLATION OF FEDERAL SEX
                                                                             TRAFFICKING LAWS
Case
Case8:21-cv-00768-JVS-KES
     8:21-cv-00338-CJC-ADS Document
                            Document134-2
                                       FiledFiled
                                             04/22/21
                                                  06/30/21
                                                        PagePage
                                                             28 of43
                                                                   45of 60
                                                                        PagePage
                                                                             ID #:28
                                                                                 ID
                                    #:297


  1    communicating with administrators about issues impacting their communities or their
  2    role.
  3            91.     One Reddit administrator noted that members of the team can be on
  4    different schedules, so “it’s a bit of back and forth waiting” to address issues being
  5    reviewed by multiple team members.38 The administrator also said “unfortunately
  6    sometimes tickets do get lost in the shuffle.”
  7            92.     Claims of moderator abuse are well documented in several subreddits,
  8    including r/modsbeingdicks, r/watchredditdie, and r/subredditcancer. Many of these
  9    posts identify seemingly arbitrary behavior by moderators that violate the Moderator
 10    Guidelines.
 11            93.     Reddit has a history of failing to take action until controversial
 12    content is reported in media sources. Several posts have indicated that Reddit will
 13    not remove problematic subreddits unless they gain media or celebrity attention, or
 14    if Reddit receive legal documentation. One post, dated June 14, 2018, contained a
 15    list of “problematic subreddits,’ several of which claim to feature “young looking”
 16    subjects in a sexualized context.39 This list was assembled with the intent of sending
 17    it to the media so it could gain enough attention to get Reddit to shut the subreddits
 18    down. As of April 1, 2021, all subreddits on that list are still active.
 19            94.     In many instances, moderators have claimed to remove CSEM
 20    content only to have Reddit respond that the content “doesn’t violate Reddit’s
 21    Content Policy.”40 Even when Reddit does agree with a moderator’s decision to flag
 22
       38
         https://www.reddit.com/r/ModSupport/comments/bzpka6/how_understaffed_are_
 23
       the_admins/er5j6xx/
 24    39
          The original post has been deleted, but it has been preserved as a comment at
 25    https://www.reddit.com/r/Drama/comments/8r7qfj/terfs_are_trying_to_ban_pornog
 26    raphy_off_of_reddit/eb444kx.
       40
 27      https://www.reddit.com/r/modhelp/comments/m5ltrb/reddit_ok_with_sexualizati
       on_of_minors/
 28
                                                   28
                                                        COMPLAINT FOR VIOLATION OF FEDERAL SEX
                                                                             TRAFFICKING LAWS
Case
Case8:21-cv-00768-JVS-KES
     8:21-cv-00338-CJC-ADS Document
                            Document134-2
                                       FiledFiled
                                             04/22/21
                                                  06/30/21
                                                        PagePage
                                                             29 of44
                                                                   45of 60
                                                                        PagePage
                                                                             ID #:29
                                                                                 ID
                                    #:298


  1    content for sexualizing minors, there are claims that the posts in question remain
  2    online and accessible despite multiple reports and acknowledgement from Reddit
  3    stating they have investigated and “actioned” the content.41
  4          95.         There are also reports of users receiving only temporary bans from
  5    the site for posting content flagged as sexualizing a minor, and regaining full access
  6    to their account after a few days, in addition to posts being incorrectly flagged and
  7    actioned.42 Conversely, a user claimed that they reported an account posting what
  8    appeared to be underage content, and the account remained online.43
  9                 8.       Reddit Has Admitted That Videos Featuring Underage
 10                          Persons Are Some of the Most Popular/Sought-After Content
 11                          on Reddit
 12          96.         The more controversial the subreddit, the more attention the subreddit
 13    receives. The more attention the subreddit receives, the more revenue it generates.
 14    Perhaps the best example is the /r/jailbait subreddit, which was removed in 2011 after
 15    Anderson Cooper of CNN devoted a segment of his program to condemning the
 16    subreddit and criticizing Reddit for hosting it. The “jailbait” subreddit was heralded
 17    in the Reddit community as the chosen “subreddit of the year” in the “Best of reddit”
 18    user poll in 2008 and at one point, jailbait was the second most common searched
 19    term on the site.44
 20          97.         Reddit’s general manager, Erik Martin, defended the subreddit by
 21    saying: “We’re a free speech site with very few exceptions (mostly personal info)
 22
 23    41
          https://www.reddit.com/r/modhelp/comments/kv54p7/what_to_do_about_a_brok
 24    en_cploli_reporting_system/
       42
          https://www.reddit.com/r/help/comments/kswyyo/why_arent_sexualization_of_m
 25
       inors_posts_deleted/
       43
 26       https://www.reddit.com/r/WatchRedditDie/comments/fwlwpd/had_my_account_
       permanently_suspended_for/
 27    44
          https://web.archive.org/web/20121012213707/http://gawker.com/5950981/unmas
       king-reddits-violentacrez-the-biggest-troll-on-the-web
 28
                                                   29
                                                        COMPLAINT FOR VIOLATION OF FEDERAL SEX
                                                                             TRAFFICKING LAWS
Case
Case8:21-cv-00768-JVS-KES
     8:21-cv-00338-CJC-ADS Document
                            Document134-2
                                       FiledFiled
                                             04/22/21
                                                  06/30/21
                                                        PagePage
                                                             30 of45
                                                                   45of 60
                                                                        PagePage
                                                                             ID #:30
                                                                                 ID
                                    #:299


  1    and having to stomach occasional troll reddit like /r/picsofdeadkids or morally
  2    questionable reddits like /r/jailbait are part of the price of free speech on a site like
  3    this.”45
  4           98.      While Reddit’s executives may be content to have “morally
  5    questionable reddits”, the law prohibits it from knowingly profiting from sex
  6    trafficking, which is what Reddit is doing here.
  7           C.     Reddit Knows That Its Websites Are Known for Sex Trafficking
  8                  Activity
  9           99.      This is not a situation where Reddit can credibly claim ignorance.
 10    Reddit has itself admitted that it is aware of the presence of child pornography on its
 11    website.
 12           100.     In December 2018, Reddit employee Marta Gossage explained to
 13    Insider that, as part of her daily routine, after waking up early in her apartment on
 14    Manhattan’s Upper West Side, she’d spend an hour or more checking in on recently
 15    problematic subreddits, “such as whatever was bubbling up at the time in the
 16    Violentacrez universe, say, r/picsofdeadfailbait, his attempt to outfilth r/jailbait,
 17    which was now banned.”46 Another employee, Erik Martin, likewise explained that
 18    he was responsible for dealing with the more “grisly content” including “sexualized
 19    images of minors.”47
 20           101.     Beyond their own monitoring, there are various other ways in which
 21    Reddit has been made aware of the fact that its platform has become a go-to home
 22    for child pornography.
 23
 24
 25
 26
       45
          https://www.dailydot.com/society/reddit-beatingwomen-misogyny-images/
 27    46
          https://www.businessinsider.com/reddit-moderators-jobs-and-the-early-days-of-
       reddit-2018-10
 28    47
          Id.
                                                30
                                                      COMPLAINT FOR VIOLATION OF FEDERAL SEX
                                                                           TRAFFICKING LAWS
Case
Case8:21-cv-00768-JVS-KES
     8:21-cv-00338-CJC-ADS Document
                            Document134-2
                                       FiledFiled
                                             04/22/21
                                                  06/30/21
                                                        PagePage
                                                             31 of46
                                                                   45of 60
                                                                        PagePage
                                                                             ID #:31
                                                                                 ID
                                    #:300


  1                 1.       The Presence of Underage Pornography Is Obvious From
  2                          Language on Reddit’s Own Website
  3          102.        To start, Reddit need go no further than the language used on its own
  4    website.
  5          103.        For example, until Reddit came under pressure to take them down, it
  6    was home to such subreddits as:
  7                     /r/teen_girls
  8                     /r/TeenGirls
  9                     /r/pro_teen_models
 10                     /r/preteen_girls
 11                     /r/JailbaitArchives
 12                     /r/JailbaitVideos
 13                     /r/TrueJailbait
 14                     /r/niggerjailbait
 15                     /r/ChestyBait
 16                     /r/bustybait
 17                     /r/cutegirls
 18                     /r/asianjailbait
 19                     /r/JustTeens
 20                     /r/JailbaitJunkies
 21                     /r/jailbait_nospam
 22                     /r/jailbaitgw
 23                     /r/nudistbeach
 24                     /r/Purenudism
 25                     /r/teens
 26                     /r/Thenewjailbait
 27                     /r/trapbait
 28                     /r/malejailbait
                                                   31
                                                        COMPLAINT FOR VIOLATION OF FEDERAL SEX
                                                                             TRAFFICKING LAWS
Case
Case8:21-cv-00768-JVS-KES
     8:21-cv-00338-CJC-ADS Document
                            Document134-2
                                       FiledFiled
                                             04/22/21
                                                  06/30/21
                                                        PagePage
                                                             32 of47
                                                                   45of 60
                                                                        PagePage
                                                                             ID #:32
                                                                                 ID
                                    #:301


  1
                        /r/malejailbaitarchives
  2
                        /r/lolicon
  3
                        /r/shotacon
  4
                        /r/assbait
  5
                        /r/preteen_boys
  6
                        /r/photobucketplunder
  7
                        /r/AngieVarona
  8
                        /r/picsofdeadjailbait48
  9
                    2.      Presence of Underage Pornography Brought to Reddit’s
 10
                            Attention Via Users
 11
             104.        Users of Reddit, not to mention child pornography victims and their
 12
       families, have also notified Reddit of the presence of child pornography on their
 13
       website.
 14
             105.        In 2012, a user explained: “I emailed an admit about a preteengirls
 15
       thread EXPLICITLY showing photos of child porn.” The Reddit administrator
 16
       responded “thanks” and “[n]othing was done, NOTHING, which is what I expected.49
 17
             106. Similarly, in the comments on the thread relating to Reddit’s site-wide
 18
       rules regarding sexualization of minors, many users commented on a number of
 19
       subreddits that featured child pornography, including one subreddit that featured a
 20
       fourteen-year-old that had existed for almost four years.
 21
             107. As yet further examples, a moderator, elis8, commented on how the
 22
       subreddit r/starlets “was a source of all my troubles for years and it’s still up even
 23
       though it’s literally created to sexualize minors.” And another user explained that
 24
       the subreddit “r/ratemeteen is basically a virtual pedophile ring.”
 25
 26
 27    48
          https://www.reddit.com/r/blog/comments/pmj7f/a_necessary_change_in_policy/
       49
           https://www.washingtonpost.com/news/the-intersect/wp/2014/09/03/does-reddit-
 28    still-have-a-child-porn-problem/
                                              32
                                                      COMPLAINT FOR VIOLATION OF FEDERAL SEX
                                                                           TRAFFICKING LAWS
Case
Case8:21-cv-00768-JVS-KES
     8:21-cv-00338-CJC-ADS Document
                            Document134-2
                                       FiledFiled
                                             04/22/21
                                                  06/30/21
                                                        PagePage
                                                             33 of48
                                                                   45of 60
                                                                        PagePage
                                                                             ID #:33
                                                                                 ID
                                    #:302


  1          108. Finally, a September 2020 story in The U.S. Sun details how a Reddit
  2    user and moderator recently confessed—on Reddit—to being obsessed with child
  3    pornography. He had joined a subreddit known as PedoGate that apparently was
  4    about bringing justice to children, but after cops showed up at this user’s house,
  5    Reddit eventually took the subreddit down as it turned out to be promoting “sexually
  6    suggestive content involving minors.”50
  7                 3.      Presence of Underage Pornography Brought to Reddit’s
  8                         Attention Via Third-Party Reporting
  9          109.        Media outlets have also placed Reddit on notice of the presence of
 10    child pornography its platform.
 11          110.        The mainstream media began covering Reddit’s child pornography
 12    problem back in October 2011, following Anderson Cooper’s detailed coverage of
 13    the darker side of the Reddit message boards. In particular, Mr. Cooper zeroed in on
 14    a subreddit known as Jailbait, which was at the time home to more than 20,000 users.
 15          111.        On October 12, 2014, Gawker published an article exposing the
 16    moderator of Jailbait, entitled “Unmasking Reddit’s Violentacrez, The Biggest Troll
 17    on the Web.” As reported by Gawker, the subreddit Jailbait was “dedicated to
 18    sexualized images of underage girls” and Violentacrex and his fellow moderators
 19    worked hard to make sure very girl on jailbait was underage, diligently deleting any
 20    photos whose subjects seemed older than 16 or 17.”51
 21          112.        On September 3, 2014, The Washington Post published an article
 22    reporting on the “Celebgate” spectacle, which included naked photos of Olympic
 23    gymnast McKayla Maroney—taken while she was underage—being posted on the
 24    subreddit /r/thefappening. As the article makes clear, while what happened to
 25    celebrities such as Ms. Maroney is terrible enough, at least they have publicists,
 26
       50
          https://www.the-sun.com/news/1503509/reddit-pedogate-banned-moderator-
 27    addicted-child-porn/
       51
          https://gawker.com/5950981/unmasking-reddits-violentacrez-the-biggest-troll-on-
 28    the-web
                                             33
                                                     COMPLAINT FOR VIOLATION OF FEDERAL SEX
                                                                          TRAFFICKING LAWS
Case
Case8:21-cv-00768-JVS-KES
     8:21-cv-00338-CJC-ADS Document
                            Document134-2
                                       FiledFiled
                                             04/22/21
                                                  06/30/21
                                                        PagePage
                                                             34 of49
                                                                   45of 60
                                                                        PagePage
                                                                             ID #:34
                                                                                 ID
                                    #:303


  1    lawyers, and legions of fans to bring pressure on Reddit to remove the specific
  2    content. By contrast, the article begs the question of what is being “to help other
  3    young women whose photos might end up in questionably tasteful forums like
  4    /r/randomsexiness or /r/youngporn, where youthful photos are frequent, provenances
  5    are unkown and subjects’ ages are rarely disclosed.” It goes on to conclude that
  6    “Reddit still hosts virtually every kind of fifth and depravity you can conceive of –
  7    and probably quite a bit that you can’t.” Including “rape porn”, “collections of dead
  8    children” and “many, many nude photogrpahs of women who appear to just at, if not
  9    under, the age of majority.”52
 10          113.     On April 28, 2020, BuzzFeed.News reported how a TikTok sensation
 11    found nude images that she had taken when was 17 on Reddit. The now-defunct
 12    subreddit created to share the images was the fastest growing subreddit on April 3 of
 13    that year, making it impossible for Reddit to have not known about it.53
 14          114.     On September 24, 2020, Rolling Stone published an article entitled:
 15    How TikTok Teens are Ending Up on Pornhub”, explaining that these underage
 16    images are finding their way onto not only traditional porn websites, but also
 17    Reddit.54
 18          115.     More recently, on December 4, 2020, New York Times opinion
 19    columnist Nicholas Kristof published a detailed piece entitled “The Children of
 20    Pornhub.” While the focus of the article was the presence of child pornography on
 21    various pornographic websites, Mr. Kristof explained: “Depictions of child abuse
 22    also appear on mainstream sites like Twitter, Reddit and Facebook.”55
 23
 24
       52
           https://www.washingtonpost.com/news/the-intersect/wp/2014/09/03/does-reddit-
 25    still-have-a-child-porn-problem/
       53
          https://www.buzzfeed.com/cameronwilson/tiktok-underage-nudes-leaked-
 26    harassment
       54
          https://www.rollingstone.com/culture/culture-news/tiktok-dance-pornhub-
 27    nonconsensual-porn-1064794/
       55
          https://www.nytimes.com/2020/12/04/opinion/sunday/pornhub-rape-
 28    trafficking.html
                                                34
                                                    COMPLAINT FOR VIOLATION OF FEDERAL SEX
                                                                         TRAFFICKING LAWS
Case
Case8:21-cv-00768-JVS-KES
     8:21-cv-00338-CJC-ADS Document
                            Document134-2
                                       FiledFiled
                                             04/22/21
                                                  06/30/21
                                                        PagePage
                                                             35 of50
                                                                   45of 60
                                                                        PagePage
                                                                             ID #:35
                                                                                 ID
                                    #:304


  1                    4.      Presence of Underage Pornography Brought to Reddit’s
  2                            Attention Via Advocacy Groups
  3             116.        Advocacy groups have devoted significant resources to bringing
  4    attention to the ubiquitous problem of child pornography on Reddit.
  5             117.        Most notably, since 2013, the National Center on Sexual Exploitation
  6    has published “The Dirty Dozen List”—an annual campaign calling out twelve
  7    mainstream entities for facilitating or profiting from sexual abuse and exploitation.
  8    In 2021, Reddit earned a spot on the list. As explained by the Center: “child sexual
  9    abuse material is also easily found on the site because Reddit refuses to institute
 10    strong polices and, despite being worth $6 billion, refuses to spend money on
 11    moderators and technology solutions to reduce sexual abuse and exploitation material
 12    surfacing on their site.”56
 13             118.        In sum, Reddit fully understands and markets itself as a gateway of
 14    the internet, and while discovery will reveal the full extent to which Reddit is aware
 15    of the existence of child pornography being trafficked through its own websites,
 16    there’s simply no question it is aware of the staggering flow of child pornography
 17    over the world wide web as a whole, and yet it did little to nothing to prevent it from
 18    its own websites.
 19    IV.      JANE DOE’S EXPERIENCE AS A VICTIM OF DEFENDANTS’ SEX
 20             TRAFFICKING
 21             119.        Jane Doe was in high school when her boyfriend created four videos
 22    of the two of them engaging in sexual intercourse. She was sixteen years old at the
 23    time the videos were recorded, and some of the videos were recorded without her
 24    knowledge let alone consent.
 25             120.        The relationship ended when Jane Doe’s boyfriend pushed her out of
 26    his moving car onto the street, dragging her until she was able to free herself.
 27
 28    56
            https://endsexualexploitation.org/reddit/
                                                    35
                                                         COMPLAINT FOR VIOLATION OF FEDERAL SEX
                                                                              TRAFFICKING LAWS
Case
Case8:21-cv-00768-JVS-KES
     8:21-cv-00338-CJC-ADS Document
                            Document134-2
                                       FiledFiled
                                             04/22/21
                                                  06/30/21
                                                        PagePage
                                                             36 of51
                                                                   45of 60
                                                                        PagePage
                                                                             ID #:36
                                                                                 ID
                                    #:305


  1          121.     After the relationship ended, Jane Doe learned from a mutual friend
  2    that her ex-boyfriend had posted multiple videos and images online of the two of
  3    them engaging in sexual intercourse. Jane Doe is clearly identifiable in the videos
  4    and images, which were posted to various websites, including Reddit, from the period
  5    of December 2019 to the present.
  6          122.     The postings were accompanied by crude, disparaging, misogynistic
  7    and/or racist remarks. As just one example, some of the posts encouraged other
  8    Reddit users to film themselves jerking off to the images—which again were pictures
  9    of an underage Jane Doe taken without her knowledge let alone consent—and then
 10    post those videos to Reddit.
 11          123.     As soon as she became aware of the posts on Reddit, Jane Doe
 12    immediately reported them to the moderators on the individual subreddits. In many
 13    of her communications, she made clear that she was the woman in the videos, that
 14    she was underage at the time they were made, and that she had never consented to
 15    their production, let alone dissemination online. For these reasons, she asked that
 16    they be taken down immediately.
 17          124.     Even after she brought the matter to Reddit’s attention, Reddit would
 18    sometimes wait several days before taking down the content.
 19          125.     At some point, Jane Doe learned a trick. While she had started off by
 20    telling moderators that the content included child pornography, and that it was non-
 21    consensual, she noticed she got better responses when she added that there was a
 22    copyright issue. That is, Reddit’s moderators appeared to care more about and
 23    respond more quickly to a message flagging a possible copyright concern, than a
 24    message flagging non-consensual child pornography.
 25          126.     Worse yet, because Reddit has zero policy in place for preventing the
 26    posting of this type of content, even after it has been specifically flagged, whenever
 27    Reddit would finally agree to remove a post, Jane Doe’s ex-boyfriend would simply
 28    post anew, often to the exact same subreddit. And somehow it fell on Jane Doe, and
                                                36
                                                     COMPLAINT FOR VIOLATION OF FEDERAL SEX
                                                                          TRAFFICKING LAWS
Case
Case8:21-cv-00768-JVS-KES
     8:21-cv-00338-CJC-ADS Document
                            Document134-2
                                       FiledFiled
                                             04/22/21
                                                  06/30/21
                                                        PagePage
                                                             37 of52
                                                                   45of 60
                                                                        PagePage
                                                                             ID #:37
                                                                                 ID
                                    #:306


  1    not the subreddit’s moderator—to find these new posts and once again fight to have
  2    them removed. When Jane Doe was finally successful in having her ex-boyfriend’s
  3    Reddit account banned, he simply made a new account and was once again free to
  4    post all the child pornography he liked.
  5           127.    Because Reddit refused to help, it fell to Jane Doe to monitor no less
  6     than thirty-six subreddits—that she knows of—which Reddit allowed her ex-
  7     boyfriend to repeatedly use to repeatedly post child pornography. This is despite the
  8     fact that, as Reddit well knew, throughout this time her ex-boyfriend uploaded the
  9     content from the identical IP address.
 10          128.     To be clear, Reddit’s refusal to act has meant that for the past several
 11    years Jane Doe has been forced to log on to Reddit and spend hours looking through
 12    some of its darkest and most disturbing subreddits so that she can locate the posts of
 13    her underage self and then fight with Reddit to have them removed. She does this
 14    often, and her effort continues to this day. Despite these incredible efforts, without
 15    Reddit’s assistance the situation is hopeless.
 16          129.     The circulation of the videos and images, and the effort she has had
 17    to undertake to both locate them and negotiate with Reddit to have them removed,
 18    has caused Ms. Doe great anxiety, distress and sleeplessness. She has had recurring
 19    thoughts of contemplating suicide and feelings of hopelessness, resulting in
 20    withdrawing from school and seeking therapy.
 21                            CLASS ACTION ALLEGATIONS
 22          130.     Plaintiff brings this action on her own behalf, and on behalf of a class
 23    pursuant to Rule 23(a), (b)(2) and (b)(3) of the Federal Rules of Civil Procedure. The
 24    Class is defined as:
 25          all persons who were under the age of 18 when they appeared in a video
 26          or image that has been uploaded or otherwise made available for
 27          viewing on any website owned or operated by Reddit, Inc. in the last ten
 28          years.
                                                  37
                                                        COMPLAINT FOR VIOLATION OF FEDERAL SEX
                                                                             TRAFFICKING LAWS
Case
Case8:21-cv-00768-JVS-KES
     8:21-cv-00338-CJC-ADS Document
                            Document134-2
                                       FiledFiled
                                             04/22/21
                                                  06/30/21
                                                        PagePage
                                                             38 of53
                                                                   45of 60
                                                                        PagePage
                                                                             ID #:38
                                                                                 ID
                                    #:307


  1           131.     Plaintiff also brings this action on behalf of:
  2           all persons residing in California who were under the age of 18 when
  3           they appeared in a video or image that has been uploaded or otherwise
  4           made available for viewing on any website owned or operated by
  5           Reddit, Inc. in the last ten years (the “California Subclass”).
  6           132.     The members of the Class are so numerous that joinder of all members
  7    is impracticable. While the exact number of Class members is unknown to Plaintiff
  8    at this time and can only be ascertained through appropriate discovery, Plaintiff
  9    believes that there are many thousand members of the Class. Absent members of the
 10    Class may be notified of the pendency of this action using a form of notice similar to
 11    that customarily used in purchaser class actions.
 12           133.     Plaintiff’s claims are typical of the claims of the members of the
 13    Class, as all members of the Class were similarly affected by Defendant’s wrongful
 14    common course of conduct complained of herein.
 15           134.     Plaintiff will fairly and adequately protect the interests of the
 16    members of the Class and has retained counsel competent and experienced in class
 17    action litigation.
 18           135.     Common questions of law and fact exist as to all members of the Class
 19    and predominate over any questions solely affecting individual members of the Class.
 20    Among the questions of law and fact common to the Class are:
 21                  (a)    Whether Defendant knowingly benefitted from child trafficking;
 22                  (b)    Whether user-generated uploads on Defendant’s websites feature
 23                         underage victims;
 24                  (c)    Whether Defendant knew or should have known that there were
 25                         videos and/or images of underage victims on its websites; and
 26                  (d)    Whether Defendant’s age verification system prevents users from
 27                         uploading child pornography.
 28                  (e)    Whether Defendant has earned profits from child trafficking;
                                                38
                                                       COMPLAINT FOR VIOLATION OF FEDERAL SEX
                                                                            TRAFFICKING LAWS
Case
Case8:21-cv-00768-JVS-KES
     8:21-cv-00338-CJC-ADS Document
                            Document134-2
                                       FiledFiled
                                             04/22/21
                                                  06/30/21
                                                        PagePage
                                                             39 of54
                                                                   45of 60
                                                                        PagePage
                                                                             ID #:39
                                                                                 ID
                                    #:308


  1           136.     A class action is superior to all other available methods for the fair
  2    and efficient adjudication of this controversy, since joinder of all members is
  3    impracticable. The damages suffered by individual Class members may be relatively
  4    small, the expense and burden of individual litigation makes it virtually impossible
  5    as a practical matter for members of the Class to redress individually the wrongs done
  6    to them. There will be no difficulty in the management of this action as a class action.
  7                                  FIRST CLAIM FOR RELIEF
  8                     TRAFFICKING VICTIMS PROTECTION ACT
  9                                    18 U.S.C. §§ 1591, 1595
 10           137.     Plaintiff incorporates each and every allegation set forth above as if
 11    fully set forth herein.
 12           138.     Defendant knowingly used the instrumentalities of interstate
 13    commerce to violate 18 U.S.C. § 1595.
 14           139.     Defendant knowingly benefits from child trafficking by benefitting
 15    financially from videos/images viewable on their websites that depict victims who
 16    are underage. Defendant makes substantial profits with almost three billion ad
 17    impressions each day, many of which are attributable to content posted of underage
 18    victims.
 19           140.     Defendant knew or should have known that the videos and images
 20    featured on their websites depicted sex trafficking. Defendant has repeatedly been
 21    made aware of the child pornography on their websites by victim’s complaints, third-
 22    party reporting, advocacy groups, and government investigations. Defendant knew
 23    or should have known that their websites are known for child sex trafficking based
 24    on all of this information.
 25           141.     Defendant monetized child trafficking on their websites through
 26    revenues generated by subscriptions and advertisements.
 27
 28
                                                  39
                                                       COMPLAINT FOR VIOLATION OF FEDERAL SEX
                                                                            TRAFFICKING LAWS
Case
Case8:21-cv-00768-JVS-KES
     8:21-cv-00338-CJC-ADS Document
                            Document134-2
                                       FiledFiled
                                             04/22/21
                                                  06/30/21
                                                        PagePage
                                                             40 of55
                                                                   45of 60
                                                                        PagePage
                                                                             ID #:40
                                                                                 ID
                                    #:309


  1           142.     Rather than take action to combat the problem of child sex trafficking,
  2    Defendant intentionally catered their websites to facilitate sex trafficking and make
  3    it easier for traffickers to monetize underage victims in commercial sex acts.
  4           143.     Defendant not only maintained affiliations with sex traffickers by
  5    enabling the posting of child pornography on their websites, they have strengthened
  6    those affiliations by making it easier to connect traffickers with those who want to
  7    view child pornography.
  8           144.     Defendant has repeatedly featured victims who have not attained the
  9    age of 18 years in videos/images on its websites. The victims have engaged in
 10    commercial sex acts because all of the videos featured on its websites generate
 11    revenue for Defendant and/or traffickers and depict sex acts.
 12           145.     Defendant had a reasonable opportunity to observe the victims
 13    featured on its websites because their moderators had the opportunity to view all of
 14    the content posted thereon.
 15           146.     Defendant’s conduct has harmed the Class by causing physical,
 16    psychological, financial, and reputational harm.
 17                              SECOND CLAIM FOR RELIEF
 18                      VIOLATION OF DUTY TO REPORT CHILD
 19                              SEXUAL ABUSE MATERIAL
 20                                     18 U.S.C. § 2258A
 21           147.     Plaintiff incorporates each and every allegation set forth above as if
 22    fully set forth herein.
 23           148.     As an “electronic communication service provider,” Defendant’s
 24    websites are a “provider” under 18 U.S.C. § 2258E(6) and 2258A.
 25           149.     Defendant obtained actual knowledge that there was online sexual
 26    exploitation material of children being published on their websites, which was an
 27    apparent violation of 18 U.S.C. § 2252.
 28
                                                  40
                                                       COMPLAINT FOR VIOLATION OF FEDERAL SEX
                                                                            TRAFFICKING LAWS
Case
Case8:21-cv-00768-JVS-KES
     8:21-cv-00338-CJC-ADS Document
                            Document134-2
                                       FiledFiled
                                             04/22/21
                                                  06/30/21
                                                        PagePage
                                                             41 of56
                                                                   45of 60
                                                                        PagePage
                                                                             ID #:41
                                                                                 ID
                                    #:310


  1           150.     Defendant knowingly engaged in intentional misconduct by ignoring
  2    clear notice of the presence of actual online sexual exploitation material of children.
  3    18 U.S.C. § 2258B(b)(1).
  4           151.     Defendant’s conduct constitutes a failure to act with reckless
  5    disregard to a substantial risk of causing physical injury without physical
  6    justification. 18 U.S.C. § 2258B(b)(2)(B).
  7           152.     Defendant’s conduct constitutes a failure to act for a purpose
  8    unrelated to the performance of any responsibility or function under 18 U.S.C. §§
  9    2258B(b)(2)(C).
 10           153.     Defendant’s conduct has seriously harmed the Class, including
 11    without limitation, physical, psychological, financial, and reputational harm.
 12                              THIRD CLAIM FOR RELIEF
 13           RECEIPT AND DISTRIBUTION OF CHILD PORNOGRAPHY
 14                                     18 U.S.C. § 2252A
 15           154.     Plaintiff incorporates each and every allegation set forth above as if
 16    fully set forth herein.
 17           155.     Defendant knowingly and intentionally offer, operate, maintain an
 18    advertise on their websites. Defendant also knowingly and intentionally encourage
 19    traffic on their websites and encourage advertisers to purchase advertisement space
 20    thereon.
 21           156.     Defendant knowingly received and distributed child pornography
 22    depicting Plaintiff and the Class on their websites.
 23           157.     Defendant’s receipt and distribution of child pornography occurred in
 24    or affected interstate or foreign commerce.
 25           158.     As a proximate result of Defendant’s violation of 18 U.S.C. § 2252A,
 26    Plaintiff and the Class have suffered serious harm including, without limitation,
 27    physical, psychological, financial, and reputational harm.
 28
                                                  41
                                                       COMPLAINT FOR VIOLATION OF FEDERAL SEX
                                                                            TRAFFICKING LAWS
Case
Case8:21-cv-00768-JVS-KES
     8:21-cv-00338-CJC-ADS Document
                            Document134-2
                                       FiledFiled
                                             04/22/21
                                                  06/30/21
                                                        PagePage
                                                             42 of57
                                                                   45of 60
                                                                        PagePage
                                                                             ID #:42
                                                                                 ID
                                    #:311


  1           159.     Defendant’s conduct was malicious, oppressive, or in reckless
  2    disregard of Plaintiff’s rights and the Class’ rights and Plaintiff and the Class are
  3    entitled to injunctive relief, compensatory and punitive damages, and the costs of
  4    maintaining this action. 18 U.S.C. § 2252A(f).
  5           160.     Defendant’s liability for knowingly violating 18 U.S.C. § 2252A is
  6    not limited by 47 U.S.C. § 230 because nothing in Section 230 “shall be construed to
  7    impair the enforcement of [] chapter [ ] 110 (relating to sexual exploitation of
  8    children) [ ] or any other Federal criminal statute.” 47 U.S.C. § 230(e)(1).
  9                              FOURTH CLAIM FOR RELIEF
 10                  DISTRIBUTION OF PRIVATE SEXUALLY EXPLICIT
 11                        MATERIALS, CAL. CIV. CODE § 1708.85
 12                              (On behalf of California Subclass)
 13           161.     Plaintiff incorporates each and every allegation set forth above as if
 14    fully set forth herein.
 15           162.     Defendant intentionally distributed child pornography.
 16           163.     Plaintiff and the Class did not consent to the online distribution of the
 17    videos and images depicting them.
 18           164.     Defendant knew Plaintiff and the Class had a reasonable expectation
 19    that the videos depicting them would remain private.
 20           165.     The videos depicted on Defendant’s websites exposed intimate body
 21    parts of Plaintiff and the Class.
 22           166.     Plaintiff and the Class were harmed by Defendant’s knowing and
 23    intentional distribution of child pornography and Defendant’s conduct was a
 24    substantial factor in causing harm to Plaintiff and the Class.
 25
 26
 27
 28
                                                  42
                                                       COMPLAINT FOR VIOLATION OF FEDERAL SEX
                                                                            TRAFFICKING LAWS
Case
Case8:21-cv-00768-JVS-KES
     8:21-cv-00338-CJC-ADS Document
                            Document134-2
                                       FiledFiled
                                             04/22/21
                                                  06/30/21
                                                        PagePage
                                                             43 of58
                                                                   45of 60
                                                                        PagePage
                                                                             ID #:43
                                                                                 ID
                                    #:312


  1                                 FIFTH CLAIM FOR RELIEF
  2    VIOLATION OF CALIFORNIA’S UNFAIR COMPETITION LAW (“UCL”)
  3                                 Cal. Bus. & Prof. Code § 17200
  4                               (On behalf of California Subclass)
  5             167.     Plaintiff incorporates each and every allegation set forth above as if
  6    fully set forth herein.
  7             168.     Defendant has violated the UCL by engaging in unlawful, unfair, and
  8    fraudulent business acts and practices.
  9             169.     Defendant knowingly had inadequate age verification systems in
 10    place that enabled users to upload child pornography to Defendant’s websites.
 11             170.     Defendant’s conduct constitutes an unlawful, unfair, and fraudulent
 12    business act and practice.
 13                                 SIXTH CLAIM FOR RELIEF
 14                                   UNJUST ENRICHMENT
 15             171.     Plaintiff incorporates each and every allegation set forth above as if
 16    fully set forth herein.
 17             172.     Defendant profited off of videos and images depicting Plaintiff and
 18    the Class on Defendant’s websites.
 19             173.     By permitting users to upload videos and images of Plaintiff and the
 20    Class and profiting from those videos and images, Defendant have become unjustly
 21    enriched at the expense of Plaintiff and the Class in an amount to be determined at
 22    trial.
 23                                    PRAYER FOR RELIEF
 24             WHEREFORE, plaintiff prays for judgment, as follows:
 25             A.     Determine that this action is a proper class action under Rule 23 of the
 26    Federal Rules of Civil Procedure and appointing plaintiff’s counsel as Class counsel;
 27             B.     Award injunctive relief sufficient to bring Defendant’s policies in
 28    compliance with the TVPRA.
                                                    43
                                                         COMPLAINT FOR VIOLATION OF FEDERAL SEX
                                                                              TRAFFICKING LAWS
Case
Case8:21-cv-00768-JVS-KES
     8:21-cv-00338-CJC-ADS Document
                            Document134-2
                                       FiledFiled
                                             04/22/21
                                                  06/30/21
                                                        PagePage
                                                             44 of59
                                                                   45of 60
                                                                        PagePage
                                                                             ID #:44
                                                                                 ID
                                    #:313


  1          C.     Award compensatory and punitive damages in favor of Plaintiff and the
  2    Class against all Defendant, jointly and severally, for all damages sustained as a result
  3    of defendants’ violations of the law, in an amount to be proven at trial, including
  4    prejudgment interest thereon.
  5          D.     Award Plaintiff and the Class reasonable attorneys’ fees, costs and
  6    expenses incurred in this action, including expert fees.
  7          E.     Award such other and further relief as the Court may deem just and
  8    proper.
  9    Dated: April 22, 2021
                                              DAVIDA BROOK
 10                                           KRYSTA KAUBLE PACHMAN
                                              ARUN SUBRAMANIAN
 11                                           SUSMAN GODFREY L.L.P.
 12                                           STEVE COHEN
                                              (Pro Hac Vice forthcoming)
 13                                           scohen@pollockcohen.com
                                              POLLOCK COHEN LLP
 14                                           60 Broad Street, 24th Fl.
                                              New York, NY 10004
 15                                           Phone: (212) 337-5361
 16
 17                                           By /s/ Krysta Kauble Pachman
                                                      Krysta Kauble Pachman
 18                                            Attorneys for Plaintiff
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                                   44
                                                        COMPLAINT FOR VIOLATION OF FEDERAL SEX
                                                                             TRAFFICKING LAWS
Case
Case8:21-cv-00768-JVS-KES
     8:21-cv-00338-CJC-ADS Document
                            Document134-2
                                       FiledFiled
                                             04/22/21
                                                  06/30/21
                                                        PagePage
                                                             45 of60
                                                                   45of 60
                                                                        PagePage
                                                                             ID #:45
                                                                                 ID
                                    #:314


  1                                      JURY DEMAND
  2          Pursuant to Fed. R. Civ. P. 38(b), plaintiff demands trial by jury of all of the
  3    claims asserted in this complaint so triable.
  4    Dated: April 22, 2021                 DAVIDA BROOK
                                             KRYSTA KAUBLE PACHMAN
  5                                          ARUN SUBRAMANIAN
                                             SUSMAN GODFREY L.L.P.
  6
                                             STEVE COHEN
  7
                                             POLLOCK COHEN LLP
  8
  9                                          By /s/ Krysta Kauble Pachman
                                                     Krysta Kauble Pachman
 10                                           Attorneys for Plaintiff
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                                  45
                                                       COMPLAINT FOR VIOLATION OF FEDERAL SEX
                                                                            TRAFFICKING LAWS
